 



Execution Version





___________________________________________

 

Aireon LLC

A Delaware Limited Liability Company

___________________________________________

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated as of November 19, 2012

 

 

 

 

THE SECURITIES DESCRIBED IN THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHICATED OR OTHERWISE DISPOSED
OF AT ANY TIME UNLESS REGISTERED AND QUALIFIED UNDER APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY, SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES DESCRIBED IN THIS AGREEMENT IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, THE TERMS AND CONDITIONS OF WHICH ARE SET FORTH IN THIS AGREEMENT.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

  

 



Table of Contents

 

      PAGE Article 1 DEFINITIONS   1 Article 2 FORMATION OF LIMITED LIABILITY
COMPANY   16 2.1 Formation and Tax Classification   16 2.2 Company Name   16 2.3
Term of Company   16 2.4 Purposes   16 2.5 Merger   16 Article 3 CAPITALIZATION;
INTERESTS   16 3.1 Capital Contributions   16 3.2 Establishment and
Determination of Capital Accounts   17 3.3 Negative Capital Accounts   17 3.4
Company Capital   17 3.5 Loans by Members   17 3.6 Interests   17 Article 4
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES   25 4.1 Distributions and
Payments   25 4.2 Allocation of Profits and Losses   27 4.3 Regulatory and
Special Allocations   28 4.4 Tax Allocations; Code Section 704(c)   28 4.5 Tax
Payments   28 Article 5 MEMBERS   29 5.1 Number   29 5.2 Members’ Voting Rights
  29 5.3 Required Vote   29 5.4 Conversion Election   29 5.5 Effect of
Incapacity   31 5.6 Representations and Warranties of Members and NAV CANADA  
31 5.7 Investment Opportunities   32 5.8 Confidentiality   32 5.9 Noncompetition
  33

 



-i-

  

 

 



Table of Contents

(continued)

 

      PAGE 5.10 Non-Solicitation   33 5.11 Meetings   33 5.12 Admission of
Additional Members   35 5.13 Rights to Information   35 5.14 Iridium Undertaking
  35 Article 6 BOARD OF DIRECTORS   36 6.1 Generally   36 6.2 Number of
Directors   36 6.3 Tenure   38 6.4 Resignation; Removal   39 6.5 Vacancies   39
6.6 Meetings   39 6.7 Quorum and Transaction of Business   40 6.8 Directors Have
No Exclusive Duty to Company   40 6.9 Exculpation of Directors   40 6.10
Creation of Committees   41 6.11 Reimbursement of Expenses; D&O Insurance   41
6.12 Certain Actions Requiring Prior Approval of Certain Directors   41
Article 7 OFFICERS   46 7.1 Appointment of Officers   46 7.2 Tenure and Duties
of Officers   47 7.3 Tenure of Officers and Committee Members   48 7.4 Approval
of Board of Directors   48 Article 8 LIABILITY; INDEMNIFICATION   48 8.1 Limited
Liability   48 8.2 Indemnification   48 Article 9 ACCOUNTING   50 9.1 Fiscal
Year   50 9.2 Books and Accounts   50 9.3 Tax Matters Partner   50

 



-ii-

  

 



Table of Contents

(continued)

 

      PAGE 9.4 Tax Reports   51 9.5     51 9.5 Reserves   51 9.6 Company Funds  
51 Article 10 DISSOLUTION; TERMINATION; SALE; CONVERSION   51 10.1 Dissolution  
51 10.2 Merger or Sale of Interests   52 10.3 Conversion to Corporate Form   52
Article 11 TRANSFER RESTRICTIONS   53 11.1 In General   53 11.2 Right of First
Refusal   54 Article 12 OTHER INVESTOR RIGHTS   55 12.1 NAV CANADA Protective
Provisions   55 12.2 Information Rights   57 12.3 Drag Along Right   58 12.4
Tag-Along Rights   59 12.5 Preemptive Right   60 12.6 Registration Rights   61
12.7 Business Activity Qualifications   61 Article 13 MISCELLANEOUS   61 13.1
Offset   61 13.2 Notices   61 13.3 Word Meanings; Construction   62 13.4 Binding
Provisions   62 13.5 Applicable Law   62 13.6 Severability of Provisions   62
13.7 Section Titles   62 13.8 Further Assurance   63 13.9 Directly or Indirectly
  63 13.10 Counterparts   63

 



-iii-

  

 



Table of Contents

(continued)

 

      PAGE 13.11 Effect of Waiver and Consent   63 13.12 Waiver of Certain
Rights   63 13.13 Notice of Provisions   63 13.14 Entire Agreement   63 13.15
Amendments   63 13.16 Remedies   63

 



-iv-

  

 

 

Amended and Restated Limited Liability Company Agreement
of
Aireon LLC
(A Delaware Limited Liability Company)

 

This Amended and Restated Limited Liability Company Agreement (this
“Agreement”), of Aireon LLC (the “Company”), is dated and effective as of
November 19, 2012 (the “Effective Date”), by and among the Company, the Persons
(as defined below) identified as the Members (as defined below) on the Member
Register attached hereto as Schedule A and each other Person who becomes a
member of the Company in accordance with the terms of this Agreement
(collectively, the “Members”) and NAV CANADA. This Agreement amends and restates
the Limited Liability Company Agreement of the Company dated December 16, 2011
(the “Original Agreement”). Upon execution of this Agreement by the parties set
forth on the signature pages hereto, this Agreement shall replace the Original
Agreement in its entirety and the Original Agreement shall be of no further
force or effect. Any reference in this Agreement to a Member shall include such
Member’s successors and permitted assigns to the extent such successors and
permitted assigns have become Additional Members in accordance with the
provisions of this Agreement.

 

RECITALS

 

WHEREAS, Iridium Satellite LLC formed the Company as a limited liability company
pursuant to the Delaware Limited Liability Company Act (the “Act”); and

 

WHEREAS, pursuant to Section 20 of the Original Agreement, Iridium Satellite
LLC, as sole Member (as defined in the Original Agreement) of the Company,
constitutes the requisite party required to effect an amendment and restatement
of the Original Agreement, and desires to amend and restate the Original
Agreement in its entirety as set forth herein in order to admit the Members set
forth on Schedule A, set forth the ownership interests of the Members in the
Company, the rights and obligations of the Members and the principles by which
the Company will be operated and governed.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree that the Original Agreement is hereby
amended and restated in its entirety as follows:

 

Article 1
DEFINITIONS

 

As used in this Agreement, the following terms have the following meanings:

 



 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

 

 

“Accounting Firm” means Ernst & Young or such other internationally recognized
independent public accounting firm as shall be agreed upon by the Board of
Directors from time to time.

 

“Accounting Period” means (i) the Company’s Fiscal Year if there are no changes
in the Members’ respective interests in Company income, gain, loss or deductions
during such Fiscal Year except on the first day thereof or (ii) any other period
beginning on the first day of a Fiscal Year, or any other day during a Fiscal
Year, upon which occurs a change in such respective interests, and ending on the
last day of a Fiscal Year, or on the day preceding an earlier day upon which any
change in such respective interest shall occur.

 

“Accrued Dividend” means, with respect to any Preferred Interest, (i) prior to
January 1, 2016, zero (0), and (ii) on or after January 1, 2016, an amount that
would have accrued if the total amount of Unreturned Capital attributable to
such Preferred Interest had been accruing daily at the rate of five percent (5%)
per annum, from (and including) the date of issuance of such Preferred Interest
until (and including) the date on which such Preferred Interest is converted
into Common Interest or redeemed with full payment of applicable Redemption
Price by the Company.

 

“Act” means the Delaware Limited Liability Company Act, and any successor
statute, as amended from time to time.

 

“Additional Member” means any Person who or which is admitted to the Company as
an Additional Member pursuant to Section 5.12 of this Agreement.

 

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Taxable
Year, after giving effect to the following adjustments:

 

(i)     Credit to the Capital Account any amount which such Member is obligated
to restore pursuant to the terms of this Agreement or is deemed obligated to
restore pursuant to Treasury Regulations Sections 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i); and

 

(ii)     Debit to such Capital Account the items described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“ADS-B Payload” means the specially designed 1090 MHz Extended Squitter (1090
ES) ADS-B receiver payload to be hosted on the satellites in the Iridium NEXT
Constellation.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner or trustee of such Person or any
Person referred to in the foregoing clause (i). For purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 



2-

  

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as executed and as may be amended, modified, supplemented or restated from time
to time in accordance with the terms hereof, as the context requires.

 

“Aireon Ground Segment” has the meaning given such term in the Data Transmission
Service Agreement No. [***], dated as of November 19, 2012, by and between
Iridium and the Company.

 

“Aireon System” means the Space-based ADS-B data reception and delivery system
which uses ADS-B Payloads, the Iridium NEXT Constellation infrastructure and
Aireon Ground Segment for delivery of ADS-B data to customers.

 

“[***]” means the [***].

 

“Asset Transfer” has the meaning given such term in Section 6.12.1.3.

 

“Available Cash” means all cash on hand of the Company, less the sum of the
following (to the extent paid or set aside by the Board of Directors): (i) all
cash expenditures incurred incident to the normal operation of the Company’s
business; (ii) such amounts set aside by the Board of Directors and deemed
reasonably necessary for the proper operation of the Company’s business,
including for working capital and to pay taxes, insurance, capital expenditures
(current and future), debt service or other costs or expenses incident to the
ownership or operation of the Company’s business; and (iii) financing proceeds,
subject to (ii) above.

 

“Board of Directors” has the meaning given such term in Section 6.1.

 

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(i)The initial Book Value of any Company asset contributed by a Member to the
Company shall be the gross fair market value of such Company asset as of the
date of such contribution;

 

(ii)The Book Value of each Company asset shall be adjusted to equal its
respective gross fair market value upon the following events: (A) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution unless the
Board of Directors determines that such adjustment is not necessary to reflect
the relative economic interests of the Members in the Company; (B) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets (other than cash) as consideration for all or parts of its
Interests unless the Board of Directors determines that such adjustment is not
necessary to reflect the relative economic interests of the Members in the
Company; (C) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in connection with and at the
time of a grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity or by a new Member
acting in a Member capacity or in anticipation of becoming a Member;

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 



3

 

 

(iii)The Book Value of a Company asset distributed to any Member shall be the
fair market value (taking into account Section 7701(g) of the Code) of such
Company asset as of the date of distribution thereof;

 

(iv)The Book Value of each Company asset shall be increased or decreased, as the
case may be, to reflect any adjustments to the adjusted basis of such Company
asset pursuant to Section 734(b) or Section 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Account balances pursuant to Treasury Regulations Sections
§1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted pursuant
to this subparagraph (iv) to the extent that an adjustment pursuant to
subparagraph (ii) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (iv); and

 

(v)If the Book Value of a Company asset has been determined or adjusted pursuant
to subparagraphs (i), (ii), or (iv) above, such Book Value shall thereafter be
adjusted to reflect the depreciation taken into account with respect to such
Company asset for purposes of computing Net Income and Net Losses.

 

“Budget” means the budget of the Company attached hereto as Exhibit 3, as the
same may be amended, approved or adopted by the Board of Directors in accordance
with the terms hereof.

 

“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Delaware or the province of Ontario, Canada or
other day on which banking institutions are authorized or obligated to close in
the State of Delaware or the province of Ontario, Canada.

 

“Capital Account” has the meaning given such term in Section 3.2.

 

“Capital Contribution” means the aggregate contributions of cash made and the
Book Value of any property contributed by a Member to the Company pursuant to
Article 3 as of the date in question, as shown opposite such Member’s name on
the Member Register, as the same may be amended from time to time in accordance
with the terms hereof.

 

“Certificate” means the Certificate of Formation filed with the Secretary of
State of the State of Delaware on December 16, 2011.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



4

 

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

 

“Common Interests” means Interests designated by the Board of Directors as
“Common Interests”, and shall include former Preferred Interests for which a
Conversion Election has been made.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Company Officers” has the meaning given such term in Section 7.1.

 

“Contingent Financing” has the meaning given such term in Section 3.6.4.

 

“Contingent Financing Option A” has the meaning given such term in
Section 3.6.4.

 

“Contingent Financing Option B” has the meaning given such term in
Section 3.6.4.

 

“Conversion Election” has the meaning given such term in Section 5.4.1.

 

“Damages” has the meaning given such term in Section 8.2.2.

 

“[***]” means the [***].

 

“Director” means each person designated as a Director of the Company pursuant to
Article 6.

 

“Dissolution” has the meaning given such term in Section 10.1.

 

“Dollars” and “$” means dollars in lawful currency of the United States.

 

“Drag Along Buyer” has the meaning given such term in Section 12.3.

 

“Drag Along Holders” has the meaning given such term in Section 12.3.

 

“Drag Along Sale” has the meaning given such term in Section 12.3.

 

“Effective Date” has the meaning given such term in the first paragraph of this
Agreement.

 

“Election Date” has the meaning given such term in Section 5.4.2.

 

“Excluded Company” has the meaning given such term in the Iridium Credit
Agreement.

 

“FAA” means the Federal Aviation Administration.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



5

 

 

“Fifth NAV CANADA Tranche Financing” means the purchase by NAV CANADA through
NAV CANADA US Subsidiary of the Fifth NAV CANADA Tranche Financing Interest for
the Fifth NAV CANADA Tranche Financing Amount upon the satisfaction of the Fifth
NAV CANADA Tranche Financing Conditions pursuant to the terms of this Agreement
and the NAV CANADA Subscription Agreement.

 

“Fifth NAV CANADA Tranche Financing Amount” means $15,000,000.

 

“Fifth NAV CANADA Tranche Financing Conditions” means the following:

 

(i)     [***];

 

(ii)    [***];

 

(iii)   [***]; and

 

(iv)   [***].

 

“Fifth NAV CANADA Tranche Financing Final Tranche Date” means [***].

 

“Fifth NAV CANADA Tranche Financing Interest” means an amount of Preferred
Interests convertible into 5.1% of the Fully Diluted Company Interests.

 

“Fifth NAV CANADA Tranche Financing Target Date” means [***], 2017.

 

“First NAV CANADA Tranche Financing” shall occur on the date hereof.

 

“First ROFR Sale Notice” has the meaning given such term in Section 11.2.1.1.

 

“Fiscal Year” of the Company means the calendar year.

 

“Fourth NAV CANADA Tranche Financing” means the purchase by NAV CANADA through
NAV CANADA US Subsidiary of the Fourth NAV CANADA Tranche Financing Interest for
the Fourth NAV CANADA Tranche Financing Amount upon the satisfaction of the
Fourth NAV CANADA Tranche Financing Conditions pursuant to the terms of this
Agreement and the NAV CANADA Subscription Agreement.

 

“Fourth NAV CANADA Tranche Financing Amount” means $15,000,000.

 

“Fourth NAV CANADA Tranche Financing Conditions” means the following:

 

(i)   [***];

 

(ii)  [***];

 

(iii) [***]; and

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



6

 

 

(iv) [***].

 

“Fourth NAV CANADA Tranche Financing Final Tranche Date” means [***].

 

“Fourth NAV CANADA Tranche Financing Interest” means an amount of Preferred
Interests convertible into 5.1% of the Fully Diluted Company Interests.

 

“Fourth NAV CANADA Tranche Financing Target Date” means [***], 2015.

 

“Fully Diluted Company Interests” means as of any date of determination, the
total amount of Interests issued and outstanding on such date assuming the full
funding of all five tranches of financing by NAV CANADA US Subsidiary and the
issuance of all Preferred Interests to NAV CANADA US Subsidiary in all such
tranches and the issuance of all other Preferred Interests or Common Interests
as contemplated by the Long-Term Operating Plan (including the Iridium
Financing), plus, without duplication, the total amount of all other outstanding
securities or obligations which are by their terms exercisable, convertible or
exchangeable into Interests. For purposes of this determination, all outstanding
Preferred Interests shall be deemed to be converted into Common Interests in
accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

 

“[***]” means the [***].

 

“Incapacity” or “Incapacitated” has the meaning given such term in Section 5.5.

 

“Indemnitee” has the meaning given such term in Section 8.2.2.

 

“Independent Director” has the meaning given such term in Section 6.2.1.

 

“Information Rights Holders” has the meaning given such term in Section 12.2.1.

 

“Insolvency Event” means any of the following: (i) the filing of any insolvency,
reorganization case or proceeding to consolidate or merge the Company with or
into Iridium or any of its Affiliates or sell all or substantially all of the
Company’s assets; (ii) instituting proceedings under any applicable insolvency
law or to have the Company be adjudicated bankrupt or insolvent; (iii) seeking
any relief under any law relating to relief from debts or the protection of
debtors, or consent to the filing or the institution of bankruptcy or insolvency
proceedings against the Company or file a petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy or insolvency; or (iv) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian (or other similar official) of or for the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company's inability to pay its
debts generally as they become due, or take action in furtherance of any of the
foregoing.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



7

 

 

“Interest” has the meaning given such term in Section 3.6.1.

 

“Interest Equivalent” means any security or obligation that is by its terms
directly or indirectly convertible into or exchangeable or exercisable for
Interests or other equity securities of the Company, and any option, warrant or
other subscription or purchase right with respect to Interests or such other
equity securities of the Company.

 

“IPO Entity” has the meaning given such term in Section 10.3.2.

 

“Iridium” means Iridium Satellite LLC and any Affiliate designated by them.

 

“Iridium Credit Agreement” means the COFACE Facility Agreement, dated as of
October 4, 2010 and amended by that certain Supplemental Agreement dated as of
August 1, 2012, by and among Iridium and the other parties named therein, as the
same may be amended or restated from time to time in accordance with its terms.

 

“Iridium Director” has the meaning given such term in Section 6.2.1.

 

“Iridium Financing” has the meaning given such term in Section 3.6.5.

 

“Iridium NEXT Constellation” means the constellation of operational low earth
orbiting satellites being manufactured by Iridium pursuant to an agreement with
Thales Alenia, with launches currently scheduled to commence in 2015, with
operation currently scheduled to commence in late-2017.

 

“LIBOR Rate” means the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters at approximately 11:00 a.m.
(London time) five (5) Business Days following a Member’s Conversion Election or
IPO Conversion, as applicable, for U.S. Dollar deposits with a term of one (1)
month.

 

“Liquidation Event” means (a) a sale, lease or other transfer of all or
substantially all of the assets of the Company, (b) a reorganization, merger or
consolidation of the Company with or into any other limited liability company or
entity, or an acquisition of the Company effected by an exchange of outstanding
securities of the Company, in each case where the Members immediately prior to
such transaction own immediately after such transaction less than fifty percent
(50%) of the voting power of the equity securities of the surviving limited
liability company or entity (or its parent), as applicable, (c) any sale of
voting control or other transaction similar to those described in clause
(b) above following which the Company’s Members immediately prior to such
transaction no longer hold effective control of the Company following such
transaction, whether through voting power, ownership, ability to elect a
majority of the Board, or otherwise, or (d) liquidation, dissolution, shut down,
cessation of business or any winding up of the Company or any Insolvency Event.

 

“Long-Term Operating Plan” means the operating plan of the Company through
December 31, 2017, attached hereto as Exhibit 2, as may be amended from time to
time with the approval by the Board of Directors in accordance with the terms of
this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



8

 

 

“Majority-In-Interest of the Members” means (i) when used with reference to a
particular class of Interests, a group of Members whose aggregate Interests of
such class at the time of determination exceed fifty percent (50%) of the total
Interests of such class held by all the Members (or, where the context so
requires, a specified subset thereof), as applicable, at such time and (ii) when
used without reference to a particular class, a Member or a group of Members
whose aggregate Common Interests at the time of determination exceed fifty
percent (50%) of the total Common Interests of all the Members (or, where the
context so requires, a specified subset thereof), as applicable, at such time
(for purposes of determining the Majority-In-Interest of the Members in this
clause (ii) at any time when there are Preferred Interests and Common Interests
outstanding, all Preferred Interests shall be deemed to have converted to Common
Interests in accordance with the terms hereof).

 

“Mandatory Redemption” has the meaning given such term in Section 3.6.6.1.

 

“Mandatory Redemption Date” has the meaning given such term in
Section 3.6.6.1.2.

 

“[***]” means [***].

 

“Member” has the meaning given such term in the first paragraph of this
Agreement.

 

“Member Register” means the Schedule A attached to this Agreement entitled
“Member Register,” as such schedule may be amended by the Board of Directors
from time to time in accordance with this Agreement.

 

“[***]” means [***].

 

“NAV CANADA” means NAV CANADA.

 

“NAV CANADA US Subsidiary” means NAV CANADA Satellite, Inc., a Delaware
corporation and wholly-owned subsidiary of NAV CANADA.

 

“NAV CANADA US Subsidiary Stockholder” means, collectively, NAV CANADA and any
Affiliate of NAV CANADA to whom NAV CANADA transfers any capital stock of NAV
CANADA US Subsidiary.

 

“NAV CANADA Director” has the meaning given such term in Section 6.2.1.

 

“NAV CANADA Financing” means collectively or individually, the First NAV CANADA
Tranche Financing, Second NAV CANADA Tranche Financing, Third NAV CANADA Tranche
Financing, Fourth NAV CANADA Tranche Financing, and Fifth NAV CANADA Tranche
Financing.

 

“NAV CANADA Subscription Agreement” means that certain Subscription Agreement,
dated as of the date hereof, by and between NAV CANADA US Subsidiary and the
Company as may be amended from time to time in accordance with the terms hereof.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



9

 

 

 

“Net Profit” and “Net Loss” mean, for each Accounting Period, an amount equal to
the Company’s taxable income or loss, respectively, for such Accounting Period,
determined in accordance with Section 703(a) of the Code, which for this purpose
shall include all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code, with the following
adjustments:

 

(i)The computation of all items of income, gain, loss and deduction shall
include tax-exempt income and those items described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) without regard to the fact that such items are not
includable in gross income or are not deductible for federal income tax
purposes.

 

(ii)If the Book Value of any Company property is adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(e) or (f), or Proposed Treasury
Regulations Section 1.704(b)(2)(iv)(s), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such property;
provided, that if the Book Value of any Company property is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5)(i), the allocation of gain
or loss shall be made immediately prior to the related acquisition of the
interest in the Company.

 

(iii)Items of income, gain, loss or deduction attributable to the disposition of
Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.

 

(iv)Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

 

(v)To the extent an adjustment to the adjusted tax basis of any Company property
pursuant to Sections 732(d), 734(b) or 743(b) of the Code is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 

(vi)Notwithstanding any other provisions of this definition, any items that are
specially allocated pursuant to Section 4.3 shall not be taken into account in
computing Net Profits and Net Losses.

 

“[***]” means the [***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 



10

 

 

“[***]” means [***].

 

“Participation Rights” has the meaning given such term in Section 3.6.7.

 

“Payload” means an ADS-B Payload to be owned and operated by the Company.

 

“Payload Manufacturer” means Harris Corporation.

 

“Percentage Interest” means, as to a Member holding a class of Interests, such
Member’s Interests in such class, determined by dividing the Interests of such
class owned by such Member by the total amount of Interests of such class then
outstanding.

 

“Permitted Issuances” has the meaning given such term in Section 12.1.1.3.

 

“Permitted Transferee” has the meaning given such term in Section 11.1.1.1.

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Plan” has the meaning given such term in Section 3.6.7.

 

“Pre-IPO Value” means the per share price at which the common stock of the IPO
Entity is reasonably and in good faith expected by the Board of Directors to be
offered by the underwriters of the initial public offering of the IPO Entity.

 

“Preemptive Holders” has the meaning given such term in Section 12.5.

 

“Preemptive Purchase Notice” has the meaning given such term in Section 12.5.1.

 

“Preferred Interests” means Interests designated by the Board of Directors as
“Preferred Interests” with the rights and privileges (including the right to
receive the Accrued Dividend on or after January 1, 2016) set forth in this
Agreement and held by NAV CANADA US Subsidiary or any of its Permitted
Transferee and which have not been converted into Common Interests in accordance
with the terms hereof.

 

“Primary Business” has the meaning given such term in Section 2.4.

 

“Proprietary Information Agreement” has the meaning given such term in
Section 5.8.

 

“Qualified IPO” means a firm commitment underwritten offering of common stock or
comparable equity securities of the IPO Entity pursuant to an effective
registration statement under the Securities Act in which such common stock or
comparable equity securities will be listed on a national securities exchange
and the gross proceeds to the IPO Entity and selling Members (before
underwriting discounts, commissions, and fees) equal at least Fifty million
dollars ($50,000,000).

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



11

 

 

“Redeemable Interest” means the Preferred Interest of a Member which has made no
Conversion Election with respect to such Preferred Interest prior to the
applicable Redemption Date.

 

“Redemption Date” has the meaning given such term in Section 3.6.6.1.2.

 

“Redemption Notice” has the meaning given such term in Section 3.6.6.1.1.

 

“Redemption Price” has the meaning given such term in Section 3.6.6.2.

 

“Redemption Price Non-Payment Event” means a default in payment of the
Redemption Price when due pursuant to the terms hereof.

 

“Relation” means an individual’s spouse, siblings, lineal ancestors or lineal
descendants.

 

“Reorganization Plan” has the meaning given such term in Section 10.3.

 

“ROFR Buy Notice” has the meaning given such term in Section 11.2.1.5.

 

“ROFR Seller” has the meaning given such term in Section 11.2.1.1.

 

“Sale” has the meaning given such term in Section 6.12.1.2.

 

“Scheduled Redemption Date” has the meaning given such term in
Section 3.6.6.1.1.

 

“Scheduled Redemption Notice” has the meaning given such term in
Section 3.6.6.1.1.

 

“Second NAV CANADA Tranche Financing” means the purchase by NAV CANADA through
NAV CANADA US Subsidiary of the Second NAV CANADA Tranche Financing Interest for
the Second NAV CANADA Tranche Financing Amount upon the satisfaction of the
Second NAV CANADA Tranche Financing Conditions pursuant to the terms of this
Agreement and the NAV CANADA Subscription Agreement.

 

“Second NAV CANADA Tranche Financing Amount” means $40,000,000.

 

“Second NAV CANADA Tranche Financing Conditions” means the following:

 

(i)    [***]:

 

(A)[***];

 

(B)[***];

 

(C)[***];

 

(D)[***]; and

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



12

 

 

(E)[***];

 

(ii)   [***]; and

 

(iii) [***].

 

“Second NAV CANADA Tranche Financing Final Tranche Date” means [***].

 

“Second NAV CANADA Tranche Financing Interest” means an amount of Preferred
Interests convertible into 13.6% of the Fully Diluted Company Interests.

 

“Second NAV CANADA Tranche Financing Target Date” means [***], 2013.

 

“Second ROFR Sale Notice” has the meaning given such term in Section 11.2.1.5.

 

“Tag-Along Notice” has the meaning given such term in Section 12.4.

 

“Tag-Along Sale” has the meaning given such term in Section 12.4.

 

“Tag-Along Seller” has the meaning given such term in Section 12.4.

 

“Tagging Member” has the meaning given such term in Section 12.4.1.

 

“tax matters partner” has the meaning given such term in Section 9.3.

 

“Tax Payments” has the meaning given such term in Section 4.5.

 

“Third NAV CANADA Tranche Financing” means the purchase by NAV CANADA through
NAV CANADA US Subsidiary of the Third NAV CANADA Tranche Financing Interest for
the Third NAV CANADA Tranche Financing Amount upon the satisfaction of the Third
NAV CANADA Tranche Financing Conditions pursuant to the terms of this Agreement
and the NAV CANADA Subscription Agreement.

 

“Third NAV CANADA Tranche Financing Amount” means $65,000,000.

 

“Third NAV CANADA Tranche Financing Conditions” means the following:

 

(i)   [***]:

 

(A)[***];

 

(B)[***];

 

(C)[***];

 

(D)[***];

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



13

 

 

(E)[***];

 

(F)[***];

 

(G)[***]; and

 

(H)[***]; and

 

(ii) [***].

 

“Third NAV CANADA Tranche Financing Final Tranche Date” means [***].

 

“Third NAV CANADA Tranche Financing Interest” means an amount of Preferred
Interests convertible into 22.1% of the Fully Diluted Company Interests.

 

“Third NAV CANADA Tranche Financing Target Date” means [***], 2014.

 

“Transfer” means any sale (including, without limitation, a sale by a trustee or
debtor in bankruptcy or arising out of any manner of creditor’s proceeding),
assignment, transfer (including, without limitation, a transfer by will or
intestate distribution or any court order for sale or transfer pursuant to a
decree including, without limitation, a divorce decree), exchange, mortgage,
pledge, foreclosure, execution, garnishment, attachment, sheriff’s sale, gift,
or other disposition or encumbrance (whether voluntarily or involuntarily or by
operation of law) of, or the granting of a security interest in, all or any
portion of a Member’s Interest or other interests in the Company.

 

“Treasury Regulations” means the final and temporary regulations promulgated
under the Code, as amended from time to time.

 

“Trigger Event” means (i) the delivery of a written notice by NAV CANADA US
Subsidiary to the Company, after delivery of the Trigger Event Notice by
Iridium, notifying the Company that NAV CANADA US Subsidiary elects to have all
of its Redeemable Interests redeemed pursuant to Section 3.6.6.1.2, or (ii) any
facts, occurrence, circumstance, event, change or action that, in the good faith
and reasonable determination of any NAV CANADA Director and the Independent
Director (such determination to be set forth in a written notice delivered to
the Company and Iridium), would reasonably be expected to result in the Company
(x) becoming subject to or a guarantor under the Iridium Credit Agreement or (y)
for so long as the Company is a “Subsidiary” (as defined in the Iridium Credit
Agreement) of Iridium, ceasing to be an Excluded Company..

 

“Trigger Event Notice” has the meaning given such term in Section 5.14.1.

 

“Unpaid Dividend”, with respect to a Member, means such Member’s Accrued
Dividend, if any, less all distributions to such Member pursuant to
Sections 4.1.1.1 and 4.1.2.1.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



14

 

 

“Unreturned Capital” means, with respect to any Member, the excess of all cash
Capital Contributions made by such Member over all distributions in cash and
payments in cash received by such Member pursuant to Sections 3.6.6 and 4.1.2.2.

 

Other terms defined in this Agreement have the meanings so given them.

 

Article 2             
FORMATION OF LIMITED LIABILITY COMPANY

 

2.1    Formation and Tax Classification.

 

The Company has been formed as a limited liability company under and pursuant to
the Act. Each Member represents and warrants that such Member is duly authorized
to join in this Agreement and that the person executing this Agreement on its
behalf is duly authorized to do so. The Members intend that the Company will be
classified as a partnership for U.S. federal, state and local income and
franchise tax purposes and each Member and the Company shall file all tax
returns and shall otherwise take all tax positions in a manner consistent with
such treatment. The Members intend that the Company shall not be a partnership
(including, without limitation, a limited partnership) for any other purpose.

 

2.2    Company Name.

 

The name of the Company is Aireon LLC. The business of the Company shall be
conducted under such name or such other names as the Board of Directors may from
time to time determine in accordance with the terms hereof.

 

2.3    Term of Company.

 

The term of the Company shall commence on the date of the initial filing of the
Certificate with the Secretary of State of the State of Delaware and shall
continue until dissolved or otherwise terminated pursuant to this Agreement or
the laws of the State of Delaware.

 

2.4    Purposes.

 

The purpose of the Company is to own and operate the Aireon System (the “Primary
Business”) and within and ancillary to the Primary Business to engage in any
lawful act, activity or business for which a limited liability company may be
formed under the Act.

 

2.5    Merger.

 

Subject to the provisions of this Agreement, the Company may merge with, or
consolidate into, another limited liability company (organized under the laws of
the State of Delaware or any other state), a corporation (organized under the
laws of the State of Delaware or any other state) or other business entity,
regardless of whether the Company is the survivor of such merger or
consolidation.

 

Article 3             
CAPITALIZATION; INTERESTS

 

3.1    Capital Contributions.

 

Prior to or concurrently with the execution of this Agreement, the Members have
made the Capital Contributions as set forth in the Member Register attached
hereto. On the date hereof, the Members own Interests in the class and the
amounts set forth in the Member Register and have Percentage Interests in such
class as set forth in the Member Register.  The amount of Interests and
Percentage Interest shall be adjusted in the Member Register from time to time
by the Board of Directors to the extent necessary to reflect accurately
exchanges, redemptions, Capital Contributions, the issuance of additional
Interests or similar events having an effect on a Member’s Percentage Interest
occurring after the date hereof in accordance with the terms of this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



15

 

 

3.2    Establishment and Determination of Capital Accounts

 

A capital account (“Capital Account”) shall be established for each Member on
the books of the Company and maintained in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv). If any Interests (as defined herein) of a Member are
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent the Capital
Account related to such transferred Interests.

 

3.3    Negative Capital Accounts.

 

Except as otherwise required by law, no Member shall be required to pay to the
Company or any other Member any deficit or negative balance which may exist from
time to time in such Member’s Capital Account.

 

3.4    Company Capital.

 

No Member shall be paid interest on any Capital Contribution to the Company or
on such Member’s Capital Account, and no Member shall have any right (a) to
demand the return of such Member’s Capital Contribution or any other
distribution from the Company (whether upon resignation, withdrawal or
otherwise), except to the extent provided in Article 9 or Section 3.6.6 or
(b) to cause a partition of the Company’s assets. For the avoidance of doubt,
nothing in this Section 3.4 shall be construed to override or contradict other
rights to dividend accrual, distributions or redemption payments expressly
provided in this Agreement.

 

3.5    Loans by Members.

 

No Member, as such, shall be required to lend any funds to the Company. Any
Member may, with the approval of the Board of Directors, make loans to the
Company, and any loan by a Member to the Company shall not be considered to be a
Capital Contribution.

 

3.6    Interests.

 





3.6.1        Authorized Interests. The ownership interests of the Members in the
Company are represented by “Interests”, including all benefits and rights to
which the Members holding such Interests are entitled as provided in this
Agreement or under the Act, including, without limitation, the right to receive
distributions, allocations of profits and losses and to vote, together with all
obligations of such Members holding such Interests to comply with the terms and
provisions of this Agreement. On the date hereof, the Company is authorized to
issue two classes of Interests designated as “Preferred Interests” and “Common
Interests” with the relative rights, benefits and obligations thereof as set
forth in this Agreement.

 

3.6.2        Authorization and Issuance of Interests. Subject to any Member
approval required by this Agreement (including Section 12.1) and subject to
compliance with Section 12.5, the Board of Directors may, in accordance with the
provisions hereof, issue Interests in addition to those issued as of the date
hereof and to fix and determine the relative rights, preferences, powers,
privileges and restrictions of such Interests. The Board of Directors may, in
accordance with the provisions hereof, determine the Capital Contribution, if
any, required to be made for such newly issued Interests. Upon admission of an
Additional Member, or increase or decrease in the Interest held by an existing
Member, in accordance with this Agreement, the respective Interests of the other
Members will be reduced or increased on a pro rata basis based on their
respective ownership of Interests at the time of such admission or increase or
decrease, as applicable.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



16

 

 

3.6.3        NAV CANADA Financing. Notwithstanding anything in this Agreement to
the contrary:

 

3.6.3.1              Second NAV CANADA Tranche Financing.

 

3.6.3.1.1        Within five (5) Business Days of [***] written certification to
NAV CANADA US Subsidiary that all of the Second NAV CANADA Tranche Financing
Conditions that have not been waived by NAV CANADA US Subsidiary have been
satisfied, NAV CANADA US Subsidiary shall purchase the Second NAV CANADA Tranche
Financing Interest for the Second NAV CANADA Tranche Financing Amount, without
further approval by the Board of Directors or any Member; provided that NAV
CANADA US Subsidiary shall not be obligated to purchase the Second NAV CANADA
Tranche Financing Interest unless (a) NAV CANADA US Subsidiary concurs that the
Second NAV CANADA Tranche Financing Conditions have been satisfied in manner,
form and substance reasonably satisfactory to NAV CANADA US Subsidiary, and/or
waives, in its sole discretion, any Second NAV CANADA Tranche Financing
Conditions that have not been so satisfied, (b) the applicable certifications
are delivered on or after the Second NAV CANADA Tranche Financing Target Date,
and (c) the applicable certifications are delivered no later than the Second NAV
CANADA Tranche Financing Final Tranche Date.

 

3.6.3.1.2        In the event that the Second NAV CANADA Tranche Financing
Conditions have not been satisfied by the Second NAV CANADA Tranche Financing
Final Tranche Date, NAV CANADA US Subsidiary will, at its sole option and upon
written notice to the Company that NAV CANADA US Subsidiary does not intend to
fund the Second NAV CANADA Tranche Financing, be relieved of any obligation to
fund the Second NAV CANADA Tranche Financing and any subsequent NAV CANADA
Financing, and if NAV CANADA US Subsidiary delivers such written notice to the
Company, NAV CANADA US Subsidiary shall thereafter have no right or obligation
to purchase additional Interests in a NAV CANADA Financing or a Contingent
Financing (it being understood that NAV CANADA US Subsidiary’s delivery of such
notice, or any deemed delivery of such notice, shall not prevent (i) NAV CANADA
US Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
any rights pursuant to Section 12.1 (except as otherwise specifically provided
for in Section 12.1) or (ii) NAV CANADA Director from exercise any approval or
veto rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)). In the event that the Second NAV CANADA Tranche Financing
Conditions have not been satisfied by the Second NAV CANADA Tranche Financing
Final Tranche Date and NAV CANADA US Subsidiary has not delivered the foregoing
notice within fifteen (15) Business Days of the Second NAV CANADA Tranche
Financing Final Tranche Date, then such notice shall be deemed delivered to the
Company and NAV CANADA US Subsidiary shall thereafter have no right or
obligation to purchase additional Interests in a NAV CANADA Financing or a
Contingent Financing.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



17

 

 

3.6.3.1.3        The Company and Iridium shall use commercially reasonable
efforts to ensure the satisfaction of the Second NAV CANADA Tranche Financing
Conditions set forth above by the specified Second NAV CANADA Tranche Financing
Target Dates, and in no event later than the Second NAV CANADA Tranche Financing
Final Tranche Date. NAV CANADA US Subsidiary and NAV CANADA shall use
commercially reasonable efforts to perform any tasks expressly or reasonably
required to be performed by NAV CANADA US Subsidiary or NAV CANADA in connection
with the completion of such Second NAV CANADA Tranche Financing Conditions. NAV
CANADA US Subsidiary, NAV CANADA, Iridium and the Company agree to work together
in good faith to attempt to complete all other operational and contractual
objectives required for successful completion of the Second NAV CANADA Tranche
Financing Conditions.

 

3.6.3.2              Third NAV CANADA Tranche Financing.

 

3.6.3.2.1        Within five (5) Business Days of [***] written certification to
NAV CANADA US Subsidiary that all of the Third NAV CANADA Tranche Financing
Conditions that have not been waived by NAV CANADA US Subsidiary have been
satisfied, NAV CANADA US Subsidiary shall purchase the Third NAV CANADA Tranche
Financing Interest for the Third NAV CANADA Tranche Financing Amount, without
further approval by the Board of Directors or any Member; provided that NAV
CANADA US Subsidiary shall not be obligated to purchase the Third NAV CANADA
Tranche Financing Interest unless (a) NAV CANADA US Subsidiary concurs that the
Third NAV CANADA Tranche Financing Conditions have been satisfied in manner,
form and substance reasonably satisfactory to NAV CANADA US Subsidiary, and/or
waives, in its sole discretion, any Third NAV CANADA Tranche Financing
Conditions that have not been so satisfied, (b) the applicable certifications
are delivered on or after the Third NAV CANADA Tranche Financing Target Date,
and (c) the applicable certifications are delivered no later than the Third NAV
CANADA Tranche Financing Final Tranche Date.

 

3.6.3.2.2        In the event that the Third NAV CANADA Tranche Financing
Conditions have not been satisfied by the Third NAV CANADA Tranche Financing
Final Tranche Date, NAV CANADA US Subsidiary will, at its sole option and upon
written notice to the Company that NAV CANADA US Subsidiary does not intend to
fund the Third NAV CANADA Tranche Financing, be relieved of any obligation to
fund the Third NAV CANADA Tranche Financing and any subsequent NAV CANADA
Financing, and if NAV CANADA US Subsidiary delivers such written notice to the
Company, NAV CANADA US Subsidiary shall thereafter have no right or obligation
to purchase additional Interests in a NAV CANADA Financing or a Contingent
Financing (it being understood that NAV CANADA US Subsidiary’s delivery of such
notice, or any deemed delivery of such notice, shall not prevent (i) NAV CANADA
US Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
any rights pursuant to Section 12.1 (except as otherwise specifically provided
for in Section 12.1) or (ii) NAV CANADA Director from exercise any approval or
veto rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)). In the event that the Third NAV CANADA Tranche Financing
Conditions have not been satisfied by the Third NAV CANADA Tranche Financing
Final Tranche Date and NAV CANADA US Subsidiary has not delivered the foregoing
notice within fifteen (15) Business Days of the Third NAV CANADA Tranche
Financing Final Tranche Date, then such notice shall be deemed delivered to the
Company and NAV CANADA US Subsidiary shall thereafter have no right or
obligation to purchase additional Interests in a NAV CANADA Financing or a
Contingent Financing.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



18

 

 

3.6.3.2.3        The Company and Iridium shall use commercially reasonable
efforts to ensure the satisfaction of the Third NAV CANADA Tranche Financing
Conditions set forth above by the specified Third NAV CANADA Tranche Financing
Target Dates, and in no event later than the Third NAV CANADA Tranche Financing
Final Tranche Date. NAV CANADA US Subsidiary and NAV CANADA shall use
commercially reasonable efforts to perform any task expressly or reasonably
required to be performed by NAV CANADA US Subsidiary or NAV CANADA in connection
with the completion of such Third NAV CANADA Tranche Financing Conditions. NAV
CANADA US Subsidiary, NAV CANADA, Iridium and the Company agree to work together
in good faith to attempt to complete all other operational and contractual
objectives required for successful completion of the Third NAV CANADA Tranche
Financing Conditions.

 

3.6.3.3              Fourth NAV CANADA Tranche Financing.

 

3.6.3.3.1        Within five (5) Business Days of [***] written certification to
NAV CANADA US Subsidiary that all of the Fourth NAV CANADA Tranche Financing
Conditions that have not been waived by NAV CANADA US Subsidiary have been
satisfied, NAV CANADA US Subsidiary shall purchase the Fourth NAV CANADA Tranche
Financing Interest for the Fourth NAV CANADA Tranche Financing Amount, without
further approval by the Board of Directors or any Member; provided that NAV
CANADA US Subsidiary shall not be obligated to purchase the Fourth NAV CANADA
Tranche Financing Interest unless (a) NAV CANADA US Subsidiary concurs that the
Fourth NAV CANADA Tranche Financing Conditions have been satisfied in manner,
form and substance reasonably satisfactory to NAV CANADA US Subsidiary, and/or
waives, in its sole discretion, any Fourth NAV CANADA Tranche Financing
Conditions that have not been so satisfied, (b) the applicable certifications
are delivered on or after the Fourth NAV CANADA Tranche Financing Target Date,
and (c) the applicable certifications are delivered no later than the Fourth NAV
CANADA Tranche Financing Final Tranche Date.

 

3.6.3.3.2        In the event that the Fourth NAV CANADA Tranche Financing
Conditions have not been satisfied by the Fourth NAV CANADA Tranche Financing
Final Tranche Date, NAV CANADA US Subsidiary will, at its sole option and upon
written notice to the Company that NAV CANADA US Subsidiary does not intend to
fund the Fourth NAV CANADA Tranche Financing, be relieved of any obligation to
fund the Fourth NAV CANADA Tranche Financing and any subsequent NAV CANADA
Financing, and if NAV CANADA US Subsidiary delivers such written notice to the
Company, NAV CANADA US Subsidiary shall thereafter have no right or obligation
to purchase additional Interests in a NAV CANADA Financing or a Contingent
Financing (it being understood that NAV CANADA US Subsidiary’s delivery of such
notice, or any deemed delivery of such notice, shall not prevent (i) NAV CANADA
US Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
any rights pursuant to Section 12.1 (except as otherwise specifically provided
for in Section 12.1) or (ii) NAV CANADA Director from exercise any approval or
veto rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)). In the event that the Fourth NAV CANADA Tranche Financing
Conditions have not been satisfied by the Fourth NAV CANADA Tranche Financing
Final Tranche Date and NAV CANADA US Subsidiary has not delivered the foregoing
notice within fifteen (15) Business Days of the Fourth NAV CANADA Tranche
Financing Final Tranche Date, then such notice shall be deemed delivered to the
Company and NAV CANADA US Subsidiary shall thereafter have no right or
obligation to purchase additional Interests in a NAV CANADA Financing or a
Contingent Financing.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



19

 

 

3.6.3.3.3        The Company and Iridium shall use commercially reasonable
efforts to ensure the satisfaction of the Fourth NAV CANADA Tranche Financing
Conditions set forth above by the specified Fourth NAV CANADA Tranche Financing
Target Dates, and in no event later than the Fourth NAV CANADA Tranche Financing
Final Tranche Date. NAV CANADA US Subsidiary and NAV CANADA shall use
commercially reasonable efforts to perform any task expressly or reasonably
required to be performed by NAV CANADA US Subsidiary or NAV CANADA in connection
with the completion of such Fourth NAV CANADA Tranche Financing Conditions. NAV
CANADA US Subsidiary, NAV CANADA, Iridium and the Company agree to work together
in good faith to attempt to complete all other operational and contractual
objectives required for successful completion of the Fourth NAV CANADA Tranche
Financing Conditions.

 

3.6.3.4              Fifth NAV CANADA Tranche Financing.

 

3.6.3.4.1        Within five (5) Business Days of [***] written certification to
NAV CANADA US Subsidiary that all of the Fifth NAV CANADA Tranche Financing
Conditions that have not been waived by NAV CANADA US Subsidiary have been
satisfied, NAV CANADA US Subsidiary shall purchase the Fifth NAV CANADA Tranche
Financing Interest for the Fifth NAV CANADA Tranche Financing Amount, without
further approval by the Board of Directors or any Member; provided that NAV
CANADA US Subsidiary shall not be obligated to purchase the Fifth NAV CANADA
Tranche Financing Interest unless (a) NAV CANADA US Subsidiary concurs that the
Fifth NAV CANADA Tranche Financing Conditions have been satisfied in manner,
form and substance reasonably satisfactory to NAV CANADA US Subsidiary, and/or
waives, in its sole discretion, any Fifth NAV CANADA Tranche Financing
Conditions that have not been so satisfied, (b) the applicable certifications
are delivered on or after the Fifth NAV CANADA Tranche Financing Target Date,
and (c) the applicable certifications are delivered no later than the Fifth NAV
CANADA Tranche Financing Final Tranche Date.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



20

 

 

3.6.3.4.2        In the event that the Fifth NAV CANADA Tranche Financing
Conditions have not been satisfied by the Fifth NAV CANADA Tranche Financing
Final Tranche Date, NAV CANADA US Subsidiary will, at its sole option and upon
written notice to the Company that NAV CANADA US Subsidiary does not intend to
fund the Fifth NAV CANADA Tranche Financing, be relieved of any obligation to
fund the Fifth NAV CANADA Tranche Financing and any subsequent NAV CANADA
Financing, and if NAV CANADA US Subsidiary delivers such written notice to the
Company, NAV CANADA US Subsidiary shall thereafter have no right or obligation
to purchase additional Interests in a NAV CANADA Financing or a Contingent
Financing (it being understood that NAV CANADA US Subsidiary’s delivery of such
notice, or any deemed delivery of such notice, shall not prevent (i) NAV CANADA
US Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
any rights pursuant to Section 12.1 (except as otherwise specifically provided
for in Section 12.1) or (ii) NAV CANADA Director from exercise any approval or
veto rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)). In the event that the Fifth NAV CANADA Tranche Financing
Conditions have not been satisfied by the Fifth NAV CANADA Tranche Financing
Final Tranche Date and NAV CANADA US Subsidiary has not delivered the foregoing
notice within fifteen (15) Business Days of the Fifth NAV CANADA Tranche
Financing Final Tranche Date, then such notice shall be deemed delivered to the
Company and NAV CANADA US Subsidiary shall thereafter have no right or
obligation to purchase additional Interests in a NAV CANADA Financing or a
Contingent Financing.

 

3.6.3.4.3        The Company and Iridium shall use commercially reasonable
efforts to ensure the satisfaction of the Fifth NAV CANADA Tranche Financing
Conditions set forth above by the specified Fifth NAV CANADA Tranche Financing
Target Dates, and in no event later than the Fifth NAV CANADA Tranche Financing
Final Tranche Date. NAV CANADA US Subsidiary and NAV CANADA shall use
commercially reasonable efforts to perform any task expressly or reasonably
required to be performed by NAV CANADA US Subsidiary or NAV CANADA in connection
with the completion of such Fifth NAV CANADA Tranche Financing Conditions. NAV
CANADA US Subsidiary, NAV CANADA, Iridium and the Company agree to work together
in good faith to attempt to complete all other operational and contractual
objectives required for successful completion of the Fifth NAV CANADA Tranche
Financing Conditions.

 

3.6.3.4.4        NAV CANADA hereby fully, irrevocably, absolutely and
unconditionally guarantees, for the benefit of the Company, the prompt and
complete payment and performance by NAV CANADA US Subsidiary of its obligations
when due under this Agreement and the NAV CANADA Subscription Agreement
(collectively, the “NAV CANADA US Subsidiary Obligations”) in accordance with
the terms hereof. This guaranty shall be a full, unconditional, irrevocable,
absolute and continuing guaranty of payment and performance of the obligations
of NAV CANADA US Subsidiary. If NAV CANADA US Subsidiary fails to perform any
NAV CANADA US Subsidiary Obligations requiring payment, in whole or in part,
when such NAV CANADA US Subsidiary Obligations are due, NAV CANADA shall
promptly pay such NAV CANADA US Subsidiary Obligations in lawful money of the
United States. NAV CANADA shall pay such amount within five (5) Business Days of
receipt of demand for payment from the Company. The Company may enforce their
rights under this guaranty without first suing NAV CANADA US Subsidiary or
joining NAV CANADA US Subsidiary in any suit against NAV CANADA, or enforcing
any rights and remedies against NAV CANADA US Subsidiary or otherwise pursuing
or asserting any claims or rights against NAV CANADA US Subsidiary or any other
Person or entity or any of its or their property which may also be liable with
respect to the matters for which NAV CANADA is liable hereunder.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



21

 

 

3.6.4        Contingent Financing. Notwithstanding anything in this Agreement to
the contrary, if, at any time, and from time to time, prior to any written
notice from NAV CANADA US Subsidiary of its election not to fund any NAV CANADA
Financing in accordance with the terms of Section 3.6.3, the Company’s Board of
Directors determines that it is in the best interest of the Company to obtain
bridge financing, then (i) the Company may obtain such bridge financing [***]
(“Contingent Financing Option A”), or (ii) if the Company is unable to obtain
Contingent Financing Option A after the use of commercially reasonable efforts
to obtain such Contingent Financing Option A, then [***] (“Contingent Financing
Option B”; together with Contingent Financing Option A, collectively or
individually, a “Contingent Financing”).

 

3.6.5        Iridium Financing. On or prior to the date of the Second NAV CANADA
Tranche Financing, Iridium shall make a capital contribution in an amount equal
to $5,000,000 (the “Iridium Financing”), without further approval by the Board
of Directors or any Member. The Iridium Financing shall increase Iridium’s
capital account but Iridium shall not receive any additional Interest for the
Iridium Financing.

 

3.6.6        Mandatory Redemptions.

 

3.6.6.1              The Company shall be obligated to redeem each Redeemable
Interest (the “Mandatory Redemption”) as follows:

 

3.6.6.1.1        to the extent it may lawfully do so, the Company shall redeem
for cash all of the Redeemable Interests in three (3) annual installments
beginning on the eighth anniversary of the date of this Agreement (November 19,
2020), and ending on the date two (2) years from such first redemption date
(each a “Scheduled Redemption Date”). The Company shall effect such redemptions
on (i) the first Scheduled Redemption Date by paying cash for one-third of the
recipient Member’s Redeemable Interest equal to one-third of the sum of (a) the
recipient Member’s Unreturned Capital plus (b) any Unpaid Dividends of the
recipient Member attributable to such Member’s Redeemable Interest, as of such
Scheduled Redemption Date, (ii) the second Scheduled Redemption Date by paying
cash for one-half of the recipient Member’s remaining Redeemable Interest equal
to one-half of the sum of (a) the recipient Member’s remaining Unreturned
Capital plus (b) any remaining Unpaid Dividends of the recipient Member
attributable to such Member’s remaining Redeemable Interest, as of such
Scheduled Redemption Date, and (iii) the third Scheduled Redemption Date by
paying cash for the recipient Member’s remaining Redeemable Interest equal to
the sum of (a) the recipient Member’s remaining Unreturned Capital plus (b) any
remaining Unpaid Dividends of the recipient Member attributable to such Member’s
remaining Redeemable Interest, as of such Scheduled Redemption Date. At least
thirty (30) days but no more than sixty (60) days prior to the first Scheduled
Redemption Date, the Company shall send a notice (a “Scheduled Redemption
Notice”) to all holders of Redeemable Interests setting forth (A) the Redemption
Price payable for such Redeemable Interest; and (B) the manner in which such
holders will receive the Redemption Price; or

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



22

 

 

3.6.6.1.2        upon the occurrence of a Trigger Event, the Company shall
redeem for cash all of the Redeemable Interests on or prior to the second (2nd)
Business Day after the occurrence of a Trigger Event (such date, the “Mandatory
Redemption Date” and each of the Mandatory Redemption Date or a Scheduled
Redemption Date, as applicable, a “Redemption Date”). The Company shall effect
such redemption on the Mandatory Redemption Date by paying cash for all of the
recipient Member’s Redeemable Interest equal to the sum of (a) the recipient
Member’s Unreturned Capital plus (b) any Unpaid Dividends of the recipient
Member attributable to such Member’s Redeemable Interest, as of the Mandatory
Redemption Date,

 

3.6.6.2              The total amount to be paid for each Redeemable Interest is
hereinafter referred to as the “Redemption Price” for such Redeemable Interest.
The relative dollar amounts paid to each Member participating in the Mandatory
Redemption shall be proportionate to the aggregate Redemption Price owed to each
such Member.

 

3.6.6.3              On a Redemption Date, the Company shall pay the applicable
Redemption Price to the Members holding Redeemable Interests.

 

3.6.6.4              If the assets of the Company available for redemption of
the applicable Redeemable Interests by law or otherwise on the applicable
Redemption Date are insufficient to redeem the applicable Redeemable Interests
on the applicable Redemption Date, the holders of such Redeemable Interests
shall share ratably in any assets available by law or otherwise for redemption
of the Redeemable Interests in proportion to the amounts that would be payable
with respect to the Percentage Interest owned by them if the Redeemable
Interests to be so redeemed on such Redemption Date were redeemed in full. The
Company shall in good faith use all reasonable efforts as expeditiously as
possible to eliminate, or obtain an exception, waiver or exemption from, any and
all restrictions under applicable law or otherwise that prevented the Company
from paying any portion of the Redemption Price and redeeming all of the
outstanding Redeemable Interests. At any time thereafter when additional funds
of the Company are available by law for the redemption of the Redeemable
Interests, such funds will be used, as soon as they become available, to redeem
the balance of such Redeemable Interests to be so redeemed in accordance with
the terms hereof or such portion thereof for which funds are available, on the
basis set forth above. If funds are not available by law or otherwise for the
payment in full of the Redemption Price for the Redeemable Interests to be so
redeemed on the Redemption Date, then the Company shall be obliged to make such
partial redemption so that the number of Redeemable Interests held by each
holder shall be reduced in an amount that shall bear the same ratio to the
actual number of Redeemable Interests required to be redeemed on such Redemption
Date as the number of Redeemable Interests then held by such holder bears to the
aggregate number of shares of Redeemable Interests then outstanding. If the
Company fails to redeem the Redeemable Interests and pay the full Redemption
Price for which redemption is required, then during the period from the
Redemption Date through the date on which such Interests that the Company failed
to redeem on the Redemption Date are actually redeemed and full payment of
Redemption Price is made, Accrued Dividends on such unredeemed Interests shall
continue to accrue and be cumulative as specified herein.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



23

 

 

3.6.6.5              The Redemption Price of each Redeemable Interest shall be
payable to the order of the person whose name appears on Schedule A attached
hereto as the owner thereof. From and after the first Redemption Date, all
rights of the holders of such Redeemable Interests (except the right to receive
the Redemption Price (without interest)) shall cease and terminate with respect
to such Redeemable Interests; provided that in the event that any applicable
Redemption Price for a particular Redeemable Interest is not paid in full when
due, as a result of a Redemption Price Non-Payment Event, the rights of the
holder of such Redeemable Interest shall continue (including any entitlement to
Accrued Dividends, if any) as to a ratable portion of such Redeemable Interest,
which (as of any particular time) shall be equal to the product of such
Redeemable Interest multiplied by a fraction, the numerator of which is that
portion of the aggregate Redemption Price for such Redeemable Interest which has
not been paid in full, and the denominator of which is the aggregate Redemption
Price for such Redeemable Interest.

 

3.6.6.6              For the avoidance of doubt and notwithstanding anything to
the contrary set forth in this Agreement, the obligation of the Company to pay
the applicable Redemption Price on a Redemption Date shall not be affected by
the fact that the Hosting Cost Reimbursements have not been paid in full or any
default, deferral or failure of payment of Hosting Cost Reimbursements exists or
has occurred under the Hosting Cost Reimbursement Agreement.

 

3.6.7        Incentive Plan. Subject to approval by the Members holding
Preferred Interests pursuant to Section 12.1, the Board of Directors may be
authorized to create an incentive plan pursuant to which the Chief Executive
Officer, subject to prior approval by the Board of Directors pursuant to Section
6.12.1.17, may grant non-voting, participation or profit sharing rights of the
Company’s appreciated value to employees, directors and other service providers
of the Company, subject to such vesting and other restrictions as the Board of
Directors may deem appropriate (all such rights, “Participation Rights”). In no
event shall any Participation Rights or other rights under such plan constitute
Interests, Interest Equivalents or other equity of the Company.

 

3.6.8        Revision of Member Register upon Issuance of New Interests. When
new Interests are issued as permitted by the terms of this Agreement, the Member
Register shall be updated by the Board of Directors in accordance with the terms
hereof to reflect such issuance.

 

3.6.9        Interest Certificates. The Interests shall be uncertificated.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



24

 

 

Article 4             
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

 

4.1 Distributions and Payments.

 

4.1.1        Distributions of Available Cash. Subject to the terms of this
Agreement, if approved by the Board of Directors in accordance with Section
6.12.1, the Board of Directors shall cause the Company to distribute Available
Cash with respect to a fiscal quarter or such shorter period of time as
determined by the Board of Directors from time to time to the Members. Except as
otherwise provided in Section 4.1.3, any such distributions of Available Cash
shall be made to the Members in the following manner and priority:

 

4.1.1.1              First, to the Members holding Preferred Interests in
proportion to their respective Unpaid Dividends, if any, until all Unpaid
Dividends as of such date have been paid.

 

4.1.1.2              Then, to the Members holding Common Interests in proportion
to their respective Percentage Interests as of the time of such distribution.

 

4.1.1.3              Notwithstanding anything to the contrary set forth herein,
except pursuant to Section 4.1.2, in no event shall the Company make any
distributions on any Common Interest prior to January 1, 2016.

 

4.1.2        Liquidation Event Distributions. After satisfaction or discharge of
all the debts, liabilities and obligations of the Company (including, without
limitation, all expenses incurred in the Liquidation Event and setting aside any
reserves needed for contingent or deferred liabilities all as determined by the
Board of Directors in accordance with Section 12), the remaining proceeds of a
Liquidation Event available for distribution to the Members shall be distributed
amongst the Members in the following manner and priority:

 

4.1.2.1              First, to the Members holding Preferred Interests in
proportion to their respective Percentage Interests until each Member’s Unpaid
Dividend, as of such date of distribution, is zero.

 

4.1.2.2              Then, to the Members holding Preferred Interests in
proportion to their respective Percentage Interests, until each Member’s
Unreturned Capital is zero.

 

4.1.2.3              Then, to the Members holding Common Interests in proportion
to their respective Percentage Interests as of the time of such distribution.

 

4.1.3        Limitations on Distributions; Special Rules. Notwithstanding any
other provision of this Agreement:

 

4.1.3.1              No distribution (including distributions in redemption of
Interests or upon Dissolution) shall be made to any Member to the extent that,
after giving effect to the distribution, all liabilities of the Company (other
than liabilities to Members on account of their Interests) would exceed the fair
market value of the Company’s assets.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



25

 

 

4.1.3.2              In the event an Additional Member is admitted to the
Company after the beginning of any particular fiscal period (including the
beginning of a month), the Board of Directors may, in its sole discretion, allow
such Additional Member to participate in all distributions attributable to such
fiscal period, including distributions made prior to such Additional Member’s
admission to the Company. The Board of Directors may effectuate such
participation in whatever manner they deem appropriate, including, without
limitation, by specially allocating subsequent distributions away from existing
Members to such Additional Member, or by holding back a portion of prior
distributions in anticipation of an Additional Member’s admission, and then
making a special distribution of such held-back amounts solely to the Additional
Member.

 

4.1.3.3              To the extent that the Board determines to distribute
property in-kind, either pursuant to Section 4.1.1 or 4.1.2, such property’s
fair market value shall be determined by the Board of Directors in good faith
and any distribution which includes such in-kind property shall be apportioned
in a manner such that the recipients of such distribution receive a
proportionate share (based on the relative dollar amounts distributable to each
such recipient in such distribution) of any cash and of the relative fair market
value of each class or type of in-kind property constituting a part of such
distribution, unless a different apportionment is agreed by each Member
participating in such distribution. The value of such non-cash proceeds shall be
equal to the fair market value of the non-cash proceeds at the time of the
distribution as determined in good faith by the Board.

 

4.1.3.4              Except as otherwise provided in Section 5.4.5, the holder
of a Common Interest which was formerly a Preferred Interest shall not be
entitled to any adjustments in respect of previous distributions on Common
Interests, and shall share only in such Member’s Common Interest percentage of
any distributions made pursuant to Section 4.1.1.2 and 4.1.2.3 after such Member
makes the Conversion Election.  The apportionment of any particular distribution
made pursuant to Section 4.1.1.2 or 4.1.2.3 will be based on the Members’
respective Percentage Interest in Common Interest at the time of such
distribution, regardless of whether a Member’s previous Percentage Interest in
Common Interest was lower or higher.

 

4.1.3.5              Notwithstanding anything to the contrary herein, no
Preferred Interest shall be entitled to receive distributions under both
Section 4.1.2.2 and 4.1.2.3. Except as provided in Section 4.1.1.3, if a
Preferred Interest is still eligible for a Conversion Election as of the date of
a distribution pursuant to such Sections, the holder of such Preferred Interest
shall be required to choose between (i) making a Conversion Election and
receiving distributions (if any) pursuant to Section 4.1.2.3, and (ii) not
making a Conversion Election and receiving distributions (if any) pursuant to
Section 4.1.2.2.

 

4.1.3.6              For the avoidance of doubt, the Company’s obligation to pay
any Unpaid Dividends pursuant to Section 5.4.4 shall have priority over any
distribution pursuant to Section 4.1.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



26

 

 

4.2    Allocation of Profits and Losses.

 

After applying Section 4.3, the Company's Net Profit and Net Loss (and, if
determined by the Board in consultation with the Company’s tax advisors,
individual component items thereof) for any Accounting Period shall be allocated
among the Members in such a manner that, as of the end of such Accounting Period
and to the extent possible with respect to each Member, each Member’s Adjusted
Capital Account shall be equal to the respective net amounts, positive or
negative, which would be distributed to them or for which they would be liable
to the Company under this Agreement, determined as if the Company were to:
(A) liquidate all of the assets of the Company for an amount equal to their Book
Value and (B) distribute the proceeds of such liquidation in the manner
described in Section 4.1.2 of this Agreement.

 

4.3    Regulatory and Special Allocations.

 

Notwithstanding the provisions of Section 4.2, Net Profit, Net Loss and items
thereof shall be allocated to the Members in the manner and to the extent
required by the Treasury Regulations under Section 704 of the Code, including
without limitation, the provisions thereof dealing with minimum gain
chargebacks, partner minimum gain chargebacks, qualified income offsets,
partnership nonrecourse deductions, partner nonrecourse deductions, forfeiture
allocations, and the provisions dealing with deficit capital accounts in
Sections 1.704-2(g)(1), 1.704-2(i)(5), and 1.704-1(b)(2)(ii)(d).

 

4.4    Tax Allocations; Code Section 704(c).

 

The income, gains, losses, deductions and expenses of the Company shall be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
expenses among such Member for computing their Capital Accounts, except that if
any such allocation is not permitted by the Code or other applicable law, the
Company’s subsequent income, gains, losses, deductions and expenses shall be
allocated among the Members for tax purposes to the extent permitted by the Code
and other applicable law, so as to reflect as nearly as possible the allocation
set forth herein in computing their Capital Accounts. Notwithstanding the
previous sentence, such items shall be allocated among the Members in a
different manner to the extent required by Code Section 704(c) and the Treasury
Regulations thereunder (dealing with contributed property), Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f) (dealing with property having a book value
different than its tax basis) and 1.704-1(b)(4)(ii) (dealing with tax credit
items). The Members agree that, for purposes of Section 704(c) of the Code, (i)
with respect to tax items attributable to property contributed to the Company on
the Effective Date of this Agreement and having a book value different than its
tax basis, the Company will use the “remedial method” as described in Treasury
Regulations Section 1.704-3(d), and (ii) with respect to tax items attributable
to any other book-tax differences (whether from property contributed to the
Company in the future, or resulting from revaluations of Company property), the
Company will use the “traditional method” as described in Treasury Regulations
Section 1.704-3(b) unless the Board in its reasonable discretion directs the
Company to use a method other than the traditional method. Allocations pursuant
to this Section 4.4 are solely for purposes of federal, state and local taxes
and shall not affect, or in any way be taken into account in computing, any
Member’s Capital Account or share of profits, losses, other items or
distributions pursuant to any provisions of this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



27

 

 

4.5    Tax Payments.

 

If and to the extent the Company is required by law (as determined in good faith
by the Board of Directors) to make payments with respect to any Member in
amounts required to discharge any legal obligation of the Company owed to any
governmental authority with respect to any federal, state or local tax liability
of such Member arising as a result of such Member’s interest in the Company
(“Tax Payments”), then such Member shall be required to promptly pay to the
Company an amount of cash equal to such Tax Payments, and the Company shall be
entitled to withhold such amount from distributions, redemption or sale proceeds
payable to such Member in the event such Member fails to promptly make such
payment to the Company.

 

Article 5
MEMBERS

 

5.1     Number.

 

The Company shall at all times have one or more Members, who shall constitute
the “members” of the Company for all purposes of the Act.

 

5.2     Members’ Voting Rights.

 

Except as otherwise provided herein (including Section 12.1), the Board of
Directors may, but shall have no duty to, consult with the Members as to matters
concerning the Company and its business and may take the advice and counsel of
the Members so consulted into account when making decisions and acting with
respect to such matters.

 

5.3     Required Vote.

 

Subject to the other provisions contained herein, any action requiring the
approval of the Members shall require the affirmative vote of a
Majority-In-Interest of the Members in order to constitute the action of or
approval by the Members. In the case of approval by the Members of a particular
class of Interests, such approval shall require the affirmative vote of a
Majority-In-Interest of the Members holding such class of Interests. Except as
otherwise provided by law, any action or vote of the Members may be taken by a
consent in writing setting forth the action or vote so taken and signed by
Members holding the requisite Interests entitled to vote necessary to authorize
or take such action.

 

5.4    Conversion Election. 

 

5.4.1        Optional Conversion Election. Subject to and in compliance with the
provisions of this Section 5.4, any Member holding Preferred Interests may at
any time and from time to time elect to convert all or a portion of such
Member’s Preferred Interests into Common Interests (each, a “Conversion
Election”). That portion of a Preferred Interest for which a Conversion Election
is made shall, upon delivery of the notice described in Section 5.4.2,
automatically become a Common Interest without further action on the part of the
holder or the Company.

 

5.4.2        Exercise of Conversion Election Privilege. To make a Conversion
Election, a Member shall give written or electronic notice (including email,
provided the following language appears in the subject line of the email:
“AIREON FORMAL CONVERSION ELECTION NOTICE”, and via facsimile transmission) of
such election to the Company at the principal office of the Company. Such notice
shall also specify the portion of such Member’s Interest with respect to which
the Conversion Election applies. The date the Company receives such written or
electronic notice shall be the “Election Date” for such Member’s Conversion
Election. Such Conversion Election shall be deemed effective as of the Election
Date.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



28

 

 

5.4.3        Mandatory Conversion Upon IPO. Subject to fulfilling the
requirements set forth in Section 10.3, immediately prior to the initial public
offering of the Company, all outstanding Preferred Interests shall convert into
Common Interests (an “IPO Conversion”).

 

5.4.4        Treatment of Unpaid Dividends Upon Conversion Election. The Company
will pay an electing Member’s Unpaid Dividend with respect to the portion of
such Member’s Preferred Interest for which a Conversion Election or IPO
Conversion, as applicable, is made within five (5) Business Days of such
Member’s Conversion Election or IPO Conversion, as applicable; provided that if
such payment by the Company would result in a default under the terms of any
indebtedness of the Company or the Company is unable to pay such Accrued
Dividends due to insufficient Available Cash, then such payment will be made
within five (5) Business Days of the removal of such restriction, or the
achievement of Available Cash, as applicable; provided that any such Unpaid
Dividend shall accrue interest beginning on the 6th Business Day after such
Member’s Conversion Election or IPO Conversion, as applicable, at a rate equal
to the lesser of (i) LIBOR, plus three and one-half percent 3.5%, or (ii) six
percent (6.0%), per annum until fully paid.

 

5.4.5        Certain Adjustments to Preferred Interests. The Preferred Interests
shall also be subject to adjustment as follows:

 

5.4.5.1              If the Company shall at any time or from time to time,
prior to conversion of any Preferred Interests (x) make a distribution on the
outstanding Common Interests payable in Interests, (y) subdivide, split or
combine the outstanding Common Interests (with no corresponding subdivision,
split or combination of the Preferred Interests), or (z) issue any Interests in
a reclassification or recapitalization of the Common Interest, then, and in each
such case, the Preferred Interests shall be adjusted (and any other appropriate
actions shall be taken by the Company) so that the Members holding any Preferred
Interest thereafter surrendered for conversion shall be entitled to receive the
amount of Common Interests or other securities of the Company that such Member
would have owned or would have been entitled to receive upon or by reason of any
of the events described above, had such Preferred Interests been converted
immediately prior to the occurrence of such event. An adjustment made pursuant
to this Section 5.4.5.1 shall become effective retroactively (1) in the case of
any such distribution, to a date immediately following the close of business on
the record date for the determination of holders of Common Interest entitled to
receive such distribution or (2) in the case of any such subdivision, split,
combination, reclassification or recapitalization, to the close of business on
the day upon which such action becomes effective.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



29

 

 

5.4.5.2              In case of any merger or consolidation of the Company
(other than a Liquidation Event) or any capital reorganization, reclassification
or other change of outstanding Interests, the Company shall execute and deliver
to each Member holding Preferred Interests, at least ten (10) Business Days
prior to effecting such transaction, a certificate signed by a duly authorized
officer of the Company, stating that each such Member holding Preferred Interest
shall have the right to receive in such transaction, in exchange for each
Preferred Interest, a security identical to (or not less favorable than) the
Preferred Interest, and provision shall be made therefor in the agreement, if
any, relating to such transaction. Any certificate delivered pursuant to this
Section 5.4.5.2 shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in other
paragraphs of this Section 5.4.5.

 

5.4.5.3              If the Company at any time or from time to time, prior to
the conversion of any Preferred Interests, shall take any action affecting the
Common Interests similar to or having an effect similar to any of the actions
described in the foregoing paragraphs of this Sections 5.4.5 (but not including
any action described in any such paragraphs), and the Board of Directors in good
faith determines that it would be equitable in the circumstances to adjust the
Preferred Interests as a result of such action, then, and in each such case, the
Preferred Interests shall be adjusted in such manner and at such time as the
Board of Directors in good faith determines would be equitable in the
circumstances (such determination to be evidenced in a resolution, a copy of
which shall be delivered to the Members holding Preferred Interests). Upon any
adjustment of the Preferred Interests, the Company shall, within a reasonable
period (not to exceed ten (10) days) following the transactions giving rise to
such adjustment, deliver to each Member holding Preferred Interests a
certificate, signed by a duly authorized officer of the Company, setting forth
in reasonable detail the event requiring the adjustment and the method by which
such adjustment was calculated and specifying the increased or decreased of the
Preferred Interests then in effect following such adjustment.

 

5.5    Effect of Incapacity.

 

Except as otherwise provided herein, the Incapacity of a Member shall not
dissolve or terminate the Company. In the event of such Incapacity, the
executor, administrator, guardian, trustee or other personal representative of
the Incapacitated Member shall be deemed to be the assignee of such Member’s
Interests and interest in capital and may, upon approval of the Board of
Directors, become a Member. For purposes of this Section 5.5, “Incapacity” or
“Incapacitated” means (i) with respect to a natural Person, the bankruptcy,
death, incompetency or insanity of such individual, and (ii) with respect to any
other Person, the bankruptcy, liquidation, dissolution or termination of such
Person.

 

5.6    Representations and Warranties of Members and NAV CANADA.

 

5.6.1        Each Member hereby severally but not jointly represents and
warrants to and acknowledges with the Company that:

 

5.6.1.1              such Member has such knowledge and experience in financial
and business matters and is capable of evaluating the merits and risks of an
investment in the Company and making an informed investment decision with
respect thereto;

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



30

 

 

5.6.1.2              such Member is able to bear the economic and financial risk
of an investment in the Company for an indefinite period of time;

 

5.6.1.3              such Member has sufficient funds and/or credit arrangements
available to enable such Member to make the Capital Contributions contemplated
by this Agreement;

 

5.6.1.4              such Member is acquiring interests in the Company for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof;

 

5.6.1.5              such Member is not relying upon any forecasts, models or
projections relating to the Company or its financial or operating performance
prepared by the Company or any person who purports to be acting on behalf of the
Company in acquiring any Interests in the Company;

 

5.6.1.6              the interests in the Company have not been registered under
the securities laws of any jurisdiction and cannot be disposed of unless they
are subsequently registered and/or qualified under applicable securities laws
and the provisions of this Agreement have been complied with;

 

5.6.1.7              the execution, delivery and performance of this Agreement
have been duly authorized by such Member and do not require such Member to
obtain any consent or approval that has not been obtained and do not contravene
or result in a default under any provision of any law or regulation applicable
to such Member or other governing documents or any agreement or instrument to
which such Member is a party or by which such Member is bound; and

 

5.6.1.8              assuming due authorization, execution and delivery of the
other parties hereto, this Agreement is valid, binding and enforceable against
such Member in accordance with its terms.

 

5.6.2        NAV CANADA hereby represents and warrants to and acknowledges with
the Company that:

 

5.6.2.1              NAV CANADA is duly organized and validly existing under the
laws of Canada and has all requisite power and authority to carry on its
business as now conducted, to own and use the properties owned and used by it
and to enter into this Agreement;

 

5.6.2.2              NAV CANADA is solvent and no receiver or receiver and
manager has been appointed over any part of its assets and no such appointment
has been threatened;

 

5.6.2.3              NAV CANADA is not in liquidation or statutory management
and no proceedings have been brought or threatened and no resolution has been
passed or other step taken for the purposes of appointing a liquidator of NAV
CANADA;

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



31

 

 

5.6.2.4              the execution, delivery and performance of this Agreement
by NAV CANADA have been duly authorized by NAV CANADA and do not require NAV
CANADA to obtain any consent or approval that has not been obtained and do not
contravene or result in a default under any provision of any law or regulation
applicable to NAV CANADA or other governing documents or any agreement,
instrument or deed or any writ, order or injunction, or judgment to which NAV
CANADA is a party or is subject or by which NAV CANADA is bound; and

 

5.6.2.5              assuming due authorization, execution and delivery of the
other parties hereto, this Agreement is valid, binding and enforceable against
NAV CANADA in accordance with its terms.

 

5.7    Investment Opportunities.

 

No Member shall have any obligation to offer investment opportunities to the
Company or any other Member.

 

5.8    Confidentiality.

 

As to so much of the information and other material furnished under or in
connection with this Agreement (whether furnished before, on or after the date
hereof) as constitutes or contains confidential business, financial or other
information of the Company or any subsidiary, each of the Members and the
Company covenants for itself and its directors, managers, officers, members and
partners, that it will not disclose (and will prevent its employees, counsel,
accountants and other representatives from disclosing) such information except
as authorized in writing in advance by the Board of Directors; provided,
however, that each Member may disclose or deliver any information or other
material disclosed to or received by it should such Member be advised by its
counsel that such disclosure or delivery is required by law, regulation or
judicial or administrative order. This obligation shall survive termination of
this Agreement. The Members acknowledge that some or all Members may be subject
to other written agreements with the Company concerning the confidentiality of
proprietary information (a “Proprietary Information Agreement”). Each Member
agrees to abide by any such Proprietary Information Agreement to which it is
subject. Where the provisions of a Proprietary Information Agreement and this
Section conflict, the Proprietary Information Agreement will control as to the
obligations of the Member to which such Proprietary Information Agreement
applies.

 

5.9    Noncompetition.

 

Each Member agrees (i) not to engage in competition with the Company and/or any
of its Affiliates, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the Primary Business, and (ii) not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest in any company, person or entity that is, directly or indirectly, in
competition with the business of the Company or any of its Affiliates except for
passive investments of 1% or less of the outstanding voting securities of a
company listed on the NYSE, AMEX or Nasdaq National Market; provided, however,
that notwithstanding anything to the contrary set forth herein, nothing in this
Section 5.9 shall be deemed to restrict or prohibit NAV CANADA or NAV CANADA US
Subsidiary from, directly or indirectly, (i) engaging in any activities pursuant
to any agreement, contract or other arrangement which NAV CANADA, NAV CANADA US
Subsidiary or any of their respective predecessor entity is a party to or bound
by as of the date hereof or (ii) own, acquire, use and sell air traffic control
surveillance data from radar, ADS-B and other technologies.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



32

 

 

5.10    Non-Solicitation.

 

Each Member agrees not to, directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate their relationship with the Company in order to become an employee,
consultant or independent contractor to or for any other person or entity;
provided that no Member shall be restricted from (i) making any general
solicitation for employment that is not specifically directed at any such
employee, consultant, or independent contractor, (ii) hiring any such employee,
consultant, or independent contractor who responds to any such general
solicitation (including by a bona fide search firm), or (iii) hiring any former
employee, consultant, or independent contractor of the Company who has been
terminated by the Company or any of its subsidiaries prior to commencement of
employment discussions between such Member and such person.

 

5.11    Meetings.

 

5.11.1    Place of Meetings. Meetings of the Members shall be held at such
place, either within or without the State of Delaware, as may be designated from
time to time by the Board of Directors in the sole discretion of the Board of
Directors.

 

5.11.2    Annual Meeting. The Board of Directors may elect to hold annual
meetings of Members and shall have the authority to determine, in the sole
discretion of the Board of Directors, which business shall be conducted at such
meetings, including whether any matters will be submitted to a vote of Members.

 

5.11.3    Special Meetings.

 

5.11.3.1          Special meetings of the Members may be called, for any purpose
or purposes, by the Board of Directors, and shall be held at such place, on such
date, and at such time as the Board of Directors shall fix.

 

5.11.4    Notice of Meetings. Except as otherwise provided by law, written
notice of each meeting of Members shall be given not less than ten (10) nor more
than sixty (60) days before the date of the meeting to each Member entitled to
vote at such meeting, such notice to specify the place, date and hour and
purpose or purposes of the meeting. Notice of the time, place and purpose of any
meeting of Members may be waived in writing, signed by the person entitled to
notice thereof, either before or after such meeting, and will be waived by any
Member by his attendance thereat in person or by proxy, except when the Member
attends a meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened. Any Member so waiving notice of such meeting shall be bound
by the proceedings of any such meeting in all respects as if due notice thereof
had been given.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



33

 

 

5.11.5    Quorum. At all meetings of Members, except where otherwise provided by
statute or by the Certificate, or by this Agreement, the presence, in person or
by proxy duly authorized, of a Majority-In-Interest of the Members in each class
of Interests having the right to vote shall constitute a quorum for the
transaction of business. In the absence of a quorum, any meeting of Members may
be adjourned, from time to time in accordance with Section 5.11.6, but no other
business shall be transacted at such meeting; provided, however, that if any
meeting of the Members is adjourned or cancelled from failure to constitute a
quorum, then such meeting shall be rescheduled in accordance with this Agreement
to a date not less than five (5) nor more than fifteen (15) days after the
originally scheduled meeting, and in this case, the Members agree that the
number of Members who are present at such meeting shall constitute a quorum for
all purposes. The Members present at a duly called or convened meeting, at which
a quorum is present, may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Members to leave less than a quorum.

 

5.11.6    Adjournment and Notice of Adjourned Meetings. Any meeting of Members,
whether annual or special, may be adjourned from time to time either by the
Board of Directors or by the vote of a majority of the Interests casting votes,
excluding abstentions. When a meeting is adjourned to another time or place,
notice need not be given of the adjourned meeting if the time and place thereof
are announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Company may transact any business which might have been transacted
at the original meeting. If the adjournment is for more than thirty (30) days or
if after the adjournment a new record date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given to each Member of record entitled
to vote at the meeting.

 

5.11.7    Action Without Meeting.

 

5.11.7.1          Unless otherwise provided in the Certificate, any action
required by statute to be taken at any annual or special meeting of the Members,
or any action which may be taken at any annual or special meeting of the
Members, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, shall be
signed by the holders of outstanding Interests having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Interests entitled to vote thereon were present and voted.

 

5.11.8    Conduct of Meetings. The Board of Directors shall be entitled to make
such rules or regulations for the calling and conduct of meetings of Members as
the Board of Directors shall deem necessary, appropriate or convenient.

 

5.12    Admission of Additional Members

 

Subject to the terms of this Agreement, any Person may become an Additional
Member of the Company by (A) the purchase of new Interests issued as permitted
by the terms of this Agreement for such consideration as the Board of Directors
shall determine in accordance with the terms of this Agreement or (B) the
purchase of Interests of another Member in accordance with the terms of this
Agreement. Each Additional Member shall: (i) agree to be bound by the provisions
of this Agreement; (ii) execute and deliver such documents as the Board of
Directors deem appropriate in connection therewith; and (iii) with respect to a
purchase of new Interests pursuant to clause (A) of this Section 5.12,
contribute to the Company the agreed upon Capital Contribution in exchange for
the Interests purchased by such Additional Member.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



34

 

 

5.12.1    Admission. Each Additional Member shall have all the rights and
obligations of a Member holding the Interests purchased by such Additional
Member as specified on the Member Register. The admission of Additional Members
shall not be a cause for dissolution of the Company. Upon the admission of any
Additional Members pursuant to this Section 5.12, the Member Register shall be
appropriately amended.

 

5.13    Rights to Information.

 

Members shall have the right to receive from the Chief Executive Officer, upon
request, a copy of the Certificate and of this Agreement, as amended from time
to time, and such other information regarding the Company as is required by the
Act, subject to reasonable conditions and standards established by the Board of
Directors or Chief Executive Officer as permitted by the Act, which may include,
without limitation, withholding of, or restrictions on, the use of confidential
information.

 

5.14    Iridium Undertaking; Suspension of Iridium Payments.

 

5.14.1    For so long as the Iridium Credit Agreement continues in effect and
the Company is a “Subsidiary” (as defined in the Iridium Credit Agreement) of
Iridium, Iridium shall, and shall cause its subsidiaries and Affiliates to,
cause the Company (x) not to be subject to or become a guarantor under the
Iridium Credit Agreement or (y) for so long as the Company is a “Subsidiary” (as
defined in the Iridium Credit Agreement) of Iridium, to be an Excluded Company.
Promptly after (and in no event later than the immediately following Business
Day after) becoming aware of any actions, facts, conditions, circumstances or
changes that would reasonably be expected to result in the Company (i) becoming
subject to or a guarantor under the Iridium Credit Agreement or (ii) for so long
as the Company is a “Subsidiary” (as defined in the Iridum Credit Agreement) of
Iridium, ceasing to be an Excluded Company, Iridium shall deliver written notice
to the Company and NAV CANADA US Subsidiary (the “Trigger Event Notice”) setting
forth in reasonable detail any such actions, facts, conditions, circumstances or
changes.

 

5.14.2    Commencing upon the occurrence of the Trigger Event, the Company shall
not make, and Iridium acknowledges, confirms and agrees that it shall not
demand, receive or accept from the Company, directly or indirectly, any payment
to Iridium or any of its Affiliates of any nature, whether as distributions,
dividends, Hosting Cost Reimbursements or other fees or compensation pursuant to
any agreement, arrangement or otherwise, until all applicable Redemption Price
payable to Members holding Redeemable Interest pursuant to Section 3.6.6.1.2 has
been paid in full.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



35

 

 

Article 6
BOARD OF DIRECTORS

 

6.1    Generally.

 

Except as specifically set forth in this Agreement, the Members hereby delegate
all power and authority to manage the business and affairs of the Company to the
Directors, who shall act as the managers of the Company subject to and in
accordance with the terms of this Agreement. Such Directors shall constitute the
“Board of Directors” and such term may be used in this Agreement to refer to
such Directors. Such term is used for convenience only and is not intended by
the parties to confer to the Board of Directors any additional power or
authority other than that expressly and specifically conferred pursuant to and
in accordance with the terms of this Agreement. The Directors shall in all cases
act as a group through actions in meetings of the Board of Directors and shall
have no authority to act individually. The Board of Directors may adopt such
rules and procedures for the management of the Company not inconsistent with
this Agreement or the Act. Any power not otherwise delegated pursuant to this
Agreement or by the Board of Directors in accordance with the terms of this
Agreement shall remain with the Board of Directors.

 

6.2    Number of Directors.

 

The Board of Directors of the Company shall consist of seven (7) Directors who
shall be elected by the Members as follows:

 

6.2.1        From the date hereof until the closing of the Second NAV CANADA
Tranche Financing, each Member agrees that such Member will vote all of its
Interests at each election of Directors in favor of: (A) five (5) persons
nominated by Iridium (each, an “Iridium Director”), for so long as Iridium holds
at least 70% of the then Fully Diluted Company Interests (provided that (i) if
Iridium ceases to hold at least 70% of the Fully Diluted Company Interests, but
holds at least 50% of the Fully Diluted Company Interests, then Iridium shall be
entitled to designate only four (4) Iridium Directors, (ii) if Iridium ceases to
hold at least 50% of the Fully Diluted Company Interests, but holds at least 40%
of the Fully Diluted Company Interests, then Iridium shall be entitled to
designate only three (3) Iridium Directors, (iii) if Iridium ceases to hold at
least 40% of the Fully Diluted Company Interests, but holds at least 18% of the
Fully Diluted Company Interests, then Iridium shall be entitled to designate
only two (2) Iridium Directors, and (iv) if Iridium ceases to hold at least 18%
of the Fully Diluted Company Interests, but holds at least 5% of the Fully
Diluted Company Interests, then Iridium shall be entitled to designate only one
(1) Iridium Director); (B) one (1) person nominated by NAV CANADA (such person
or any other person nominated by NAV CANADA to be a Director pursuant to this
Section 6.2, a “NAV CANADA Director”), for so long as NAV CANADA has not
disposed of any Interests acquired by NAV CANADA on the date hereof to any
unrelated third parties; and (C) one (1) person with relevant industry and/or
business experience who has had no business or other relationship with and has
not received any compensation for services (other than services performed as a
Director) from the Company or any Member of the Company and is approved jointly
by NAV CANADA and Iridium (the “Independent Director”).

 

6.2.2        From the date of the closing of the Second NAV CANADA Tranche
Financing until the Third NAV CANADA Tranche Financing, each Member agrees that
such Member will vote all of its Interests at each election of Directors in
favor of: (A) four (4) Iridium Directors, for so long as Iridium holds at least
50% of the Fully Diluted Company Interests (provided that (i) if Iridium ceases
to hold at least 50% of the Fully Diluted Company Interests, but holds at least
40% of the Fully Diluted Company Interests, then Iridium shall be entitled to
designate only three (3) Iridium Directors, (ii) if Iridium ceases to hold at
least 40% of the Fully Diluted Company Interests, but holds at least 18% of the
Fully Diluted Company Interests, then Iridium shall be entitled to designate
only two (2) Iridium Directors, and (iii) if Iridium ceases to hold at least 18%
of the Fully Diluted Company Interests, but holds at least 5% of the Fully
Diluted Company Interests, then Iridium shall be entitled to designate only one
(1) Iridium Director); (B) two (2) NAV CANADA Directors, for so long as NAV
CANADA holds at least 18% of the Fully Diluted Company Interests (provided that
if NAV CANADA ceases to hold at least 18% of the Fully Diluted Company
Interests, but holds at least 5% of the Fully Diluted Company Interests, then
NAV CANADA shall be entitled to designate only one (1) NAV CANADA Director); and
(C) one (1) Independent Director.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



36

 

 

6.2.3        From the date of the closing of the Third NAV CANADA Tranche
Financing until the Fifth NAV CANADA Tranche Financing, each Member agrees that
such Member will vote all of its Interests at each election of Directors in
favor of: (A) three (3) Iridium Directors for so long as Iridium holds at least
40% of the Fully Diluted Company Interests (provided that (i) if Iridium ceases
to hold at least 40% of the Fully Diluted Company Interests, but holds at least
18% of the Fully Diluted Company Interests, then Iridium shall be entitled to
designate only two (2) Iridium Directors, and (ii) if Iridium ceases to hold at
least 18% of the Fully Diluted Company Interests, but holds at least 5% of the
Fully Diluted Company Interests, then Iridium shall be entitled to designate
only one (1) Iridium Director); (B) three (3) NAV CANADA Directors, for so long
as NAV CANADA holds at least 40% of the Fully Diluted Company Interests
(provided that (i) if NAV CANADA ceases to hold at least 40% of the Fully
Diluted Company Interests, but holds at least 18% of the Fully Diluted Company
Interests, then NAV CANADA shall be entitled to designate only two (2) NAV
CANADA Directors, and (ii) if NAV CANADA ceases to hold at least 18% of the
Fully Diluted Company Interests, but holds at least 5% of the Fully Diluted
Company Interests, then NAV CANADA shall be entitled to designate only one (1)
NAV CANADA Director); and (C) one (1) Independent Director.

 

6.2.4        From the date of the closing of the Fifth NAV CANADA Tranche
Financing or the closing of any purchase of Interests by NAV CANADA pursuant to
which NAV CANADA holds more than 50% of the Fully Diluted Company Interests and
thereafter, each Member agrees that such Member will vote all of its Interests
at each election of Directors in favor of: (A) two (2) Iridium Directors for so
long as Iridium holds at least 18% of the Fully Diluted Company Interests
(provided that if Iridium ceases to hold at least 18% of the Fully Diluted
Company Interests, but holds at least 5% of the Fully Diluted Company Interests,
then Iridium shall be entitled to designate only one (1) Iridium Director);
(B) four (4) NAV CANADA Directors, for so long as NAV CANADA holds more than 50%
of the Fully Diluted Company Interests (provided that (i) if NAV CANADA ceases
to hold more than 50% of the Fully Diluted Company Interests, but holds at least
40% of the Fully Diluted Company Interests, then NAV CANADA shall be entitled to
designate only three (3) NAV CANADA Directors, (ii) if NAV CANADA ceases to hold
at least 40% of the Fully Diluted Company Interests, but holds at least 18% of
the Fully Diluted Company Interests, then NAV CANADA shall be entitled to
designate only two (2) NAV CANADA Directors, and (iii) if NAV CANADA ceases to
hold at least 18% of the Fully Diluted Company Interests, but holds at least 5%
of the Fully Diluted Company Interests, then NAV CANADA shall be entitled to
designate only one (1) NAV CANADA Director); and (C) one (1) Independent
Director.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



37

 

 

6.2.5        Each Member agrees to take all other actions necessary to ensure
the appointment of the Independent Director as Chairman of the Board of
Directors.

 

6.2.6        In the event that any of Iridium or NAV CANADA ceases to be
entitled to designate any Iridium Director or NAV CANADA Director described in
the foregoing clauses of this Section 6.2, each Member agrees that such Member
will vote all of its Interests at each election of Directors in favor of one or
more individuals nominated by a Majority-In-Interest of the Members to replace
such Iridium Director or NAV CANADA Director, as applicable.

 

6.2.7        Except as specifically set forth in this Agreement and subject to
Section 6.12.1.7, the number of authorized Directors may be changed from time to
time upon the approval of a majority of the members of the Board of Directors.

 

6.3    Tenure.

 

The Iridium Directors shall serve until the earlier of their respective
(i) replacement by the Members, based upon Iridium’s nomination, in accordance
with Section 6.2, (ii) resignation, or (iii) death. The NAV CANADA Directors
shall serve until the earlier of their respective (i) replacement by the
Members, based upon NAV CANADA’s nomination, in accordance with Section 6.2,
(ii) resignation, or (iii) death. The Independent Director shall serve until the
earlier of their respective (i) removal by either Iridium or NAV CANADA,
(ii) resignation, or (iii) death. In the event of a removal of the Independent
Director, Iridium and NAV CANADA shall promptly and in good faith jointly
appoint a replacement meeting the requirements of the Independent Director,
provided that if Iridium and NAV CANADA have not agreed on a replacement after
twenty (20) Business Days after such removal, the matter shall be referred to
the Chief Executive Officer of Iridium and the Chief Executive Officer of NAV
CANADA, and such senior management members shall attempt in good faith to agree
on a suitable replacement. If the parties are unable to agree on a suitable
replacement within thirty (30) days of referring such matter to the executive
officers, then each party shall have the right to select one (1) person who
meets the requirements of the Independent Director who shall then select a third
(3rd) person who also meets the requirements of the Independent Director who
shall be presented to NAV CANADA and Iridium as a candidate for replacement of
the Independent Director.

 

6.4    Resignation; Removal.

 

A Director may resign at any time by giving written notice to the other
Directors. The resignation of a Director shall take effect upon receipt of
notice thereof or at such later time as shall be specified in such notice;
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective. A Director nominated by one or more Members
pursuant to the terms of Section 6.2 may only be removed by those Members who
appointed such Director in the first place.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



38

 

 

6.5    Vacancies.

 

. Upon the resignation, retirement, death or removal of any Director, the Member
who had the right to nominate such Director in the first place pursuant to
Section 6.2 will designate a replacement Director.

 

6.6    Meetings.

 

6.6.1        Regular meetings of the Board of Directors shall be held at such
times, mutually convenient places and dates as determined by the Board of
Directors. The officers and other executives of the Company may attend meetings
of the Board of Directors with the prior approval of the Board of Directors.

 

6.6.2        Directors may participate in a meeting through use of conference
telephone or similar communication equipment, so long as all Directors
participating in such meeting can hear one another. Such participation
constitutes presence in person at such meeting.

 

6.6.3        Special meetings of the Board of Directors for any purpose may be
called by any two (2) Directors.

 

6.6.4        Each Director shall receive notice of the date, time and place of
all meetings of the Board of Directors at least ten (10) Business Days
(twenty-four (24) hours if given personally by e-mail, or by facsimile) before
the meeting. Such notice shall be delivered in writing (which may be by e-mail,
or by facsimile) to each Director. Such notice may be given by the Secretary of
the Company or by the person or persons who called the meeting. Such notice
shall specify the purpose of the meeting. Notice of any meeting of the Board of
Directors need not be given to any Director who signs a waiver of notice of such
meeting or a consent to holding the meeting, either before or after the meeting,
or who attends the meeting without protesting prior to such meeting or at the
commencement thereof. All such waivers, consents and approvals shall be filed
with the records of the Company.

 

6.6.5        Meetings of the Board of Directors may be held at any place that
has been designated in the notice of the meeting.

 

6.6.6        Any meeting of the Board of Directors, whether or not a quorum is
present, may be adjourned to another time and place by the affirmative vote of
at least a majority of the Directors present. If the meeting is adjourned for
more than twenty-four (24) hours, notice of such adjournment to another time or
place shall be given prior to the time of the adjourned meeting to the Directors
who were not present at the time of the adjournment.

 

6.6.7        Any action required or permitted to be taken by the Board of
Directors may be taken without a meeting of the Board of Directors, if the
Directors required for taking such action consent in writing or by electronic
transmission to such action; provided that notice of such action and written
consent has been provided to all Directors. Such written consent or consents or
transmission or transmissions shall be filed with the corporate records of the
Company. Such action by written consent shall have the same force and effect as
a vote of the Directors.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

39

 

 

6.7    Quorum and Transaction of Business.

 

The number of Directors that constitutes a quorum for the transaction of
business at a properly noticed meeting of the Board of Directors shall be a
majority of the number of Directors then in office; provided that a quorum shall
include at least one (1) Iridium Director (to the extent Iridium is entitled to
nominate an Iridium Director), and one (1) NAV CANADA Director (to the extent
NAV CANADA is entitled to nominate a NAV CANADA Director); provided, however,
that if any meeting of the Board of Directors is adjourned or cancelled from
failure to constitute a quorum due to the absence thereat of a NAV CANADA
Director (to the extent NAV CANADA is entitled to nominate a NAV CANADA
Director) or an Iridium Director (to the extent Iridium is entitled to nominate
an Iridium Director), then such meeting shall be rescheduled in accordance with
this Agreement to a date not less than five (5) nor more than fifteen (15) days
after the originally scheduled meeting, and in this case, the Members agree that
the number of Directors who are present at such meeting shall constitute a
quorum for all purposes. Except as required by the Act or as otherwise set forth
in this Agreement (including, without limitation, Section 6.12), the affirmative
vote of at least a majority of the Directors then in office shall constitute the
act of the Directors.

 

6.8    Directors Have No Exclusive Duty to Company.

 

The Directors shall not be required to manage the Company as their sole and
exclusive function, and, subject to Section 5.10 of this Agreement, the
Directors may have other business interests and may engage in other activities
in addition to those relating to the Company. Neither the Company nor any Member
shall have any right, by virtue of this Agreement, to share or participate in
such other investments or activities of the Directors or to the income or
proceeds derived therefrom.

 

6.9     Exculpation of Directors.

 

Neither any Director nor any affiliate of any Director shall be liable to the
Members for any act or failure to act pursuant to this Agreement, except where
such act or failure to act constitutes a breach of this Agreement, gross
negligence or willful misconduct and has not been expressly authorized by the
Members. The Directors shall be entitled to rely upon the advice of legal
counsel, the Accounting Firm and other experts, including financial advisors,
and any act of or failure to act by the Directors in good faith reliance on such
advice shall in no event subject the Directors or any such other person to
liability to the Company or any Member.

 

6.10    Creation of Committees.

 

The Board of Directors may create committees (including, without limitation, an
audit committee) to assist the Board of Directors and the officers in the
governance of areas of importance to the Company; provided that each such
committee shall consist of at least one (1) Iridium Director (to the extent
Iridium is entitled to nominate an Iridium Director), and one (1) NAV CANADA
Director (to the extent NAV CANADA is entitled to nominate a NAV CANADA
Director), unless such requirement is waived by Iridium or NAV CANADA,
respectively, with respect to any such committee. Subject to the terms of this
Agreement (including, without limitation, Section 6.12), such committees shall
have such powers and perform such duties as may be prescribed by the resolution
or resolutions creating such committees. Each member of any such committee shall
be a Director.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



40

 

 

6.11    Reimbursement of Expenses; D&O Insurance.

 

The Company shall reimburse the Directors for all reasonable travel and
accommodation expenses incurred in connection with the performance of their
duties as Directors of the Company upon presentation of appropriate
documentation therefor. On or prior to the date hereof, the Company shall
procure, and shall maintain after the date hereof, a directors’ liability
insurance policy that is reasonably acceptable to NAV CANADA.

 

6.12    Certain Actions Requiring Prior Approval of Certain Directors.

 

6.12.1    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of the Board of Directors, including the approval or consent of at
least one (1) Iridium Director (to the extent Iridium is entitled to nominate an
Iridium Director) and one (1) NAV CANADA Director (to the extent NAV CANADA is
entitled to nominate a NAV CANADA Director):

 

6.12.1.1          The consolidation, liquidation, winding up or Dissolution of
the Company pursuant to Article 10 or any other Liquidation Event;

 

6.12.1.2          The sale of all of the Interests or a merger of the Company
with another entity if immediately following the merger the Members do not
control a majority of the voting securities of the surviving entity (a “Sale”).

 

6.12.1.3          The sale, transfer, lease or other disposition of all or
substantially all the assets of the Company (an “Asset Transfer”).

 

6.12.1.4          The Transfer (in a single or a series of related transaction)
of Interests, representing 5% or more of the Fully Diluted Company Interests, or
other interests in the Company except to a Permitted Transferee, or any other
Member or Permitted Transferee of such other Member;

 

6.12.1.5          Any change to the Long-Term Operating Plan (except for
immaterial increases of capital or operating expenditures that would not require
any issuance of new Interests not contemplated in the Long-Term Operating Plan)
or any action that would reasonably be expected to result in any deviation from
the Long-Term Operating Plan or any budget of the Company after December 31,
2017; provided that (i) [***]; (ii) [***], and (iii) [***];

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



41

 

 

6.12.1.6          Any material change to the Budget or any action that would
reasonably be expected to result in any material deviation from the Budget;
provided that (i) [***]; (ii) [***], and (iii) [***];

 

6.12.1.7          Any change to the number of authorized Directors; provided
however that, [***], (i) [***], and (ii) [***];

 

6.12.1.8          The issuance of any Interests or any Interest Equivalents by
the Company not otherwise set forth in the Long-Term Operating Plan; provided
that (i) [***]; (ii) [***], and (iii) [***];

 

6.12.1.9          Capital expenditures of the Company exceeding those set forth
in the Long-Term Operating Plan by more than five percent (5%);

 

6.12.1.10      The incurring or guaranteeing of any indebtedness by the Company
not otherwise set forth in the Long-Term Operating Plan or pledging or
encumbering any material assets of the Company; provided that [***]; provided
further that [***];

 

6.12.1.11      The hiring or discharging of any executive officers of the
Company;

 

6.12.1.12      The entering into, amendment or termination of any contract of
the Company with any Member, officer, director, employee of the Company or their
respective Affiliates;

 

6.12.1.13      The amount and timing of distributions other than distribution of
Accrued Dividends, if any; provided that, (i) [***], (ii) at any time prior to
the consummation of the Fifth NAV CANADA Tranche Financing, any payment of
Accrued Dividends shall require the approval of one (1) Iridium Director and one
(1) NAV CANADA Director if at the time of such payment the Company has defaulted
on or deferred any obligation to pay Hosting Cost Reimbursements (as such term
is defined in the Hosting Cost Reimbursement Agreement No. IS-12-033 between the
Company and Iridium dated as of November 19, 2012 (the “Hosting Cost
Reimbursement Agreement”) under the Hosting Cost Reimbursement Agreement, and
(iii) at any time after the consummation of the Fifth NAV CANADA Tranche
Financing, any payment of Accrued Dividends shall require the approval of one
(1) Iridium Director unless all Hosting Cost Reimbursements have been paid;
provided further, that notwithstanding anything to the contrary in the foregoing
provisos, the accrual of Accrued Dividends and the payment by the Company of
Unpaid Dividends pursuant to Section 4.1.2 or upon IPO Conversion or Mandatory
Redemption in accordance with the terms of this Agreement shall not be affected
by the fact that the Hosting Cost Reimbursements have not been paid in full or
any default, deferral or failure of payment of Hosting Cost Reimbursements
exists or has occurred;

 

6.12.1.14      The conversion of the Company into another type of entity,
including any Reorganization Plan;

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



42

 

 

6.12.1.15      The entering into, amendment or termination of any material
contract of the Company, including, without limitation, any U.S. government
contracts;

 

6.12.1.16      The amendment, modification, waiver or repeal of any provision of
this Agreement; provided that (i) [***]; (ii) [***];

 

6.12.1.17      The adoption of, or amendment, modification, waiver or repeal of
any provision of any incentive plan and the granting of, or the delegation of
the power to grant, any rights under such plan;

 

6.12.1.18      The adoption of, or amendment, modification, waiver or repeal of
an investment policy of the Company (the “Investment Policy”); and

 

6.12.1.19      Entering into an agreement to do any of the foregoing set forth
in this Section 6.12.1.

 

6.12.2    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of the Board of Directors, including the approval or consent of at
least one (1) Iridium Director (to the extent there is an Iridium Director), for
so long as Iridium holds at least 50% of the Fully Diluted Company Interests,
and one (1) NAV CANADA Director (to the extent there is a NAV CANADA Director),
for so long as NAV CANADA holds at least 30% of the Fully Diluted Company
Interests:

 

6.12.2.1          The selection of an appraiser to value the Company, any
Interests or any Transferred Interest;

 

6.12.2.2          The admission of Additional Members; provided that (i) [***],
and (ii) [***];

 

6.12.2.3          The valuation of assets in a liquidation or Dissolution;

 

6.12.2.4          The removal and replacement of liquidators;

 

6.12.2.5          Distributions or payments to a Member in redemption of
his/her/its Interests, other than the Mandatory Redemption; and

 

6.12.2.6          Entering into an agreement to do any of the foregoing set
forth in this Section 6.12.2;

 

6.12.3    After the closing of the Third NAV CANADA Tranche Financing, the
following actions and decisions, and all other actions and decisions necessary,
advisable or appropriate in connection therewith, may only be taken or made at
the direction, or with the approval or consent, of the Board of Directors,
including the approval or consent of at least one (1) NAV CANADA Director (to
the extent there is a NAV CANADA Director), for so long as NAV CANADA holds at
least 30% of the Fully Diluted Company Interests:

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



43

 

 

6.12.3.1          Except as permitted under the Company’s Investment Policy,
making any loan or advance to, or owning any stock or other securities of, any
subsidiary or other corporation, partnership, or other entity unless it is
wholly owned by the Company;

 

6.12.3.2          Making any loan or advance to any Person, including, any
employee or Director, except advances for business expenses and similar
expenditures in the ordinary course of business;

 

6.12.3.3          Except as permitted under the Company’s Investment Policy,
making any acquisition of securities of a Person or all or a material amount of
the assets of a business or Person for an aggregate consideration in excess of
$25,000 or make any investment in securities or with any other Person in excess
of $25,000;

 

6.12.3.4          Enter into or be a party to any transaction with any Director,
officer or employee of the Company or any Affiliate or family member of any such
Person;

 

6.12.3.5          Change the Primary Business of the Company, enter new lines of
business, or exit the current line of business;

 

6.12.3.6          Sell, transfer, license, pledge or encumber technology or
intellectual property, other than licenses granted in the ordinary course of
business, except for pledges or encumbrances in connection with the incurrence
of debt by the Company approved pursuant to Section 6.12.1.10;

 

6.12.3.7          Initiate or settle any material suit, claim or cause of
action;

 

6.12.3.8          Appointment or change to the Accounting Firm or changes to the
accounting policies and procedures of the Company; and

 

6.12.3.9          Entering into an agreement to do any of the foregoing set
forth in this Section 6.12.3.

 

6.12.4    Notwithstanding anything to the contrary set forth in this Agreement
and in addition to the requirements set forth in Sections 6.12.1, 6.12.2 and
6.12.3, prior to the termination of the Iridium Credit Agreement and until NAV
CANADA has the right to nominate at least (2) NAV CANADA Directors, any
Insolvency Event and all other actions and decisions necessary, advisable or
appropriate in connection therewith, may only be taken or made at the direction,
or with the approval or consent, of the Board of Directors, including the
approval and consent of the Independent Director.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



44

 

 

Article 7
OFFICERS

 

7.1    Appointment of Officers.

 

The Board of Directors may appoint the Chief Executive Officer and President of
the Company, which may be the same person. The Board of Directors may delegate
their day-to-day management responsibilities to the Chief Executive Officer and
President, and such officers shall have the authority set forth in any enabling
resolutions by the Board of Directors. The Chief Executive Officer may appoint
the other officers of the Company (collectively, with the Chief Executive
Officer and President, the “Company Officers”) that may include, but shall not
be limited to: (a) one or more Executive Vice Presidents or Vice Presidents;
(b) Secretary; and (c) Treasurer or Chief Financial Officer. The Chief Executive
Officer may delegate his day-to-day management responsibilities to any such
officers, and such officers shall have the authority so delegated. Each officer
shall have the same fiduciary duties that such officer would have if the Company
were a Delaware corporation and such officer were a corresponding officer of
that corporation.

 

7.2    Tenure and Duties of Officers.

 

The Chief Executive Officer and President shall hold office at the pleasure of
the Board of Directors and until their successors shall have been duly elected
and qualified, unless sooner removed. The Chief Executive Officer and President
may be removed at any time by the Board of Directors. All officers, other than
the Chief Executive Officer and President, shall hold office at the pleasure of
the Chief Executive Officer and until their successors shall have been duly
elected and qualified, unless sooner removed. Any such officer may be removed at
any time by the Chief Executive Officer. If the office of any officer becomes
vacant for any reason, the vacancy may be filled by the Board of Directors or
the Chief Executive Officer, as applicable, in accordance with Section 7.1.

 

7.2.1        Duties of Chief Executive Officer. The Chief Executive Officer
shall, subject to the control of the Board of Directors, have general
supervision, direction and control of the business and officers of the Company.
The Chief Executive Officer shall perform other duties commonly incident to a
president of a Delaware corporation and shall also perform such other duties and
have such other powers as the Board of Directors shall designate from time to
time. The Chief Executive Officer, if nominated by any Member pursuant to
Section 6.2, may be a Director.

 

7.2.2        Duties of President. The President shall preside at all meetings of
the Members and of the Board of Directors, unless the Chairman of the Board of
Directors or the Chief Executive Officer has been appointed and is present.
Unless some other officer has been elected Chief Executive Officer of the
Company, the President shall be the chief executive officer of the corporation
and shall, subject to the control of the Board of Directors, have general
supervision, direction and control of the business and officers of the Company.
The President shall perform other duties commonly incident to his office and
shall also perform such other duties and have such other powers as the Board of
Directors shall designate from time to time

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



45

 

 

7.2.3        Duties of Vice Presidents. The Vice Presidents may assume and
perform the duties of the President in the absence or disability of the
President or whenever the office of President is vacant. The Vice Presidents
shall perform other duties commonly incident to a vice president of a Delaware
corporation and shall also perform such other duties and have such other powers
as the Board of Directors shall designate from time to time.

 

7.2.4        Duties of Secretary. The Secretary shall attend all meetings of the
Members and the Board of Directors, and shall record all acts and proceedings
thereof in the minute book of the Company. The Secretary shall give notice in
conformity with this Agreement of all meetings of the Members and the Board of
Directors requiring notice. The Secretary shall perform all other duties given
him or her in this Agreement and other duties commonly incident to a secretary
of a Delaware corporation and shall also perform such other duties and have such
other powers as the Board of Directors shall designate from time to time. The
President may direct any Assistant Secretary to assume and perform the duties of
the Secretary in the absence or disability of the Secretary, and each Assistant
Secretary shall perform other duties commonly incident to the office of
assistant secretary in a Delaware corporation and shall also perform such other
duties and have such other powers as the Board of Directors, the Chief Executive
Officer, or the President shall designate from time to time.

 

7.2.5        Duties of Chief Financial Officer or Treasurer. The Chief Financial
Officer or Treasurer shall keep or cause to be kept the books of account of the
Company in a thorough and proper manner, and shall render statements of the
financial affairs of the Company in such form and as often as required by this
Agreement, the Board of Directors or the President. The Chief Financial Officer
or Treasurer, subject to the order of the Board of Directors, shall have the
custody of all funds and securities of the Company. The Chief Financial Officer
or Treasurer shall perform other duties commonly incident to the office of Chief
Financial Officer or Treasurer in a Delaware corporation and shall also perform
such other duties and have such other powers as the Board of Directors or the
President shall designate from time to time. The President may direct any
Assistant Treasurer to assume and perform the duties of the Chief Financial
Officer or Treasurer in the absence or disability of the Chief Financial Officer
or Treasurer, and each Assistant Treasurer shall perform other duties commonly
incident to the office the Chief Financial Officer or Treasurer of a Delaware
corporation and shall also perform such other duties and have such other powers
as the Board of Directors, the Chief Executive Officer, or the President shall
designate from time to time.

 

7.3    Tenure of Officers and Committee Members.

 

The officers, committee members shall hold office at the pleasure of the Board
of Directors.

 

7.4    Approval of Board of Directors.

 

No officer of the Company shall cause the Company to take any action without the
approval of the Board of Directors if such action would require the approval of
the Board of Directors pursuant to the terms of this Agreement or otherwise if
the Company were a Delaware corporation.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



46

 

 

Article 8             
LIABILITY; INDEMNIFICATION

 

8.1    Limited Liability.

 

Except as otherwise provided by the Act, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and the Members and the
Directors of the Company shall not be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member or
Director of the Company.

 

8.2    Indemnification.

 

8.2.1        No Director or Company Officer of the Company shall be liable, in
damages or otherwise, to the Company or any Member for any act or omission
performed or omitted to be performed by it in good faith (except for fraud or
willful misconduct) pursuant to the authority granted to such Director or
Company Officer of the Company by this Agreement or by the Act.

 

8.2.2        To the fullest extent permitted by the laws of the State of
Delaware and any other applicable laws, the Company shall indemnify and hold
harmless the Directors and each Company Officer (each, an “Indemnitee”), from
and against any and all losses, claims, demands, costs, damages, liabilities
(joint or several), expenses of any nature (including reasonable attorneys’ fees
and disbursements), judgments, fines, settlements and other amounts (“Damages”)
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which an Indemnitee may be
involved, or threatened to be involved, as a party or otherwise, arising out of
or incidental to the business of the Company, regardless of whether an
Indemnitee continues to be a Director or an Company Officer or an agent of the
Company at the time any such liability or expense is paid or incurred, except
for any Damages based upon, arising from or in connection with any act or
omission of an Indemnitee committed without authority granted pursuant to this
Agreement or in bad faith or otherwise constituting fraud or willful misconduct.

 

8.2.3        Expenses (including reasonable attorneys’ fees and disbursements)
incurred in defending any claim, demand, action, suit or proceeding, whether
civil, criminal, administrative or investigative, subject to Section 8.2.2
hereof, may be paid (or caused to be paid) by the Company in advance of the
final disposition of such claim, demand, action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Indemnitee to repay such amount if it
shall ultimately be determined, by a court of competent jurisdiction from which
no further appeal may be taken or the time for any appeal has lapsed (or
otherwise, as the case may be), that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereunder or is not entitled to such
expense reimbursement.

 

8.2.4        Any indemnification hereunder shall be satisfied only out of the
assets of the Company, and the Members shall not be subject to personal
liability by reason of these indemnification provisions.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



47

 

 

8.2.5        The indemnification provided by this Section 8.2 shall be in
addition to any other rights to which each Indemnitee may be entitled under any
agreement or vote of the Members, as a matter of law or otherwise, both as to
action in the Indemnitee’s capacity as a Member or as an officer, director,
employee, shareholder, member or partner of a Member or of an Affiliate, and
shall inure to the benefit of the heirs, successors, assigns, administrators and
personal representatives of the Indemnitee.

 

8.2.6        The Company may purchase and maintain insurance on behalf of one
(1) or more Indemnitees and other Persons against any liability which may be
asserted against, or expense which may be incurred by, any such Person in
connection with the Company’s activities, whether or not the Company would have
the power to indemnify such Person against such liability under the provisions
of this Agreement.

 

8.2.7        An Indemnitee shall not be denied indemnification in whole or in
part under this Section 8.2 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

8.2.8        The provisions of this Section 8.2 are for the benefit of each
Indemnitee and its heirs, successors, assigns, administrators and personal
representatives, and shall not be deemed to create any rights for the benefit of
any other Persons.

 

Article 9
ACCOUNTING

 

9.1    Fiscal Year.

 

The Fiscal Year and taxable year of the Company shall be the calendar year,
unless the Board of Directors in its discretion designates a different Fiscal
Year.

 

9.2    Books and Accounts.

 

 

9.2.1        Complete and accurate books and accounts shall be kept and
maintained for the Company at its principal place of business or at such other
place as designated by the Board of Directors. Such books and accounts shall be
kept on the cash or accrual basis, as the Board of Directors may select in
accordance with GAAP and shall include separate accounts for each Member. A list
of the names and addresses of the Members shall be maintained as part of the
books and records of the Company. The books, records and accounts of the Company
shall reflect the Company’s operations, income, gain, loss, cost, deduction,
liability, assets and equity. The books and records of the Company shall be
audited annually by the Accounting Firm.

 

9.2.2        All funds received by the Company shall be deposited in the name of
the Company in such bank account or accounts as the Board of Directors may
designate from time to time, and withdrawals therefrom shall be made upon the
signature of the authorized signatory on behalf of the Company as the Board of
Directors may designate from time to time. All deposits and other funds not
needed in the operation of the Company’s business may, in the discretion of the
Board of Directors, be invested as determined to be appropriate by the Board of
Directors.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



48

 

 

9.3    Tax Matters Partner.

 

Iridium shall serve as the “tax matters partner” for purposes of Section 6231 of
the Internal Revenue Code, provided that the tax matters partner shall be
subject to the control of the Board of Directors and shall not undertake any
action, including those expressly authorized under the Code and Treasury
Regulations relating to the authority of a tax matters partner, unless expressly
authorized by the Board of Directors. The tax matters partner will notify the
Board of Directors promptly after the receipt of notice of commencement of any
audit or other proceeding involving the Company, and the Board of Directors, NAV
CANADA US Subsidiary and Iridium (to the extent that it is no longer tax matters
partner) shall be entitled to participate fully in any such audit or other
proceeding involving the Company. The Board of Directors may appoint a new tax
matters partner at any time in its sole discretion. Promptly following the
written request of the tax matters partner, the Company shall, to the fullest
extent permitted by law, reimburse and indemnify the tax matters partner for all
reasonable expenses, including reasonable legal and accounting fees, claims,
liabilities, losses and damages incurred by the tax matters partner in
connection with any administrative or judicial proceeding with respect to the
tax liability of the Members.

 

9.4    Tax Reports.

 

No less than seventy-five (75) days prior to the extended due date for the
filing of the Company’s income tax return for each taxable year of the Company,
the Company will provide to each Member a Form 1065 (Schedule K-1) reflecting
the Member’s share of income, loss, credit and deductions for such taxable year.
No more than sixty (60) days after the end of the Company’s tax year, the
Company will provide to each Member K-1 estimates. On a periodic basis, the
Company shall provide any information reasonably required by the Members, as
determined by the Board of Directors, in order to comply with estimated tax
requirements.

 

9.5   Reserves.

 

Reasonable cash reserves may be established from time to time by the Chief
Financial Officer or Treasurer, with the approval of the Board of Directors.

 

9.6    Company Funds.

 

The Company may not commingle the Company’s funds with the funds of any Member,
or the funds of any Relation or Affiliate of any Member.

 

Article 10         
DISSOLUTION; TERMINATION; SALE; CONVERSION

 

10.1   Dissolution.

 

10.1.1    The Company shall survive in perpetuity and shall not be dissolved
except upon the approval of the Board of Directors and any Member approval
required under this Agreement, or upon a judicial decree of dissolution (a
“Dissolution”). Dissolution of the Company shall be effective on the date of
such event (unless otherwise specified in such approval), but the Company shall
not terminate until the assets of the Company shall have been distributed as
provided herein and a certificate of dissolution of the Company has been filed
with the Secretary of State of the State of Delaware.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



49

 

 

10.1.2    On Dissolution of the Company, a Person shall be designated by the
Board of Directors to act as liquidator(s). The liquidator(s) shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act. The costs of liquidation shall be borne as a
Company expense. Until final distribution, the liquidator(s) shall continue to
operate the Company properties with all of the power and authority of Members
and the Board of Directors; provided, however, that such liquidator(s) may be
removed and replaced at any time and for any reason by the Board of Directors.
The steps to be accomplished by the liquidator(s) are as follows:

 

10.1.2.1          The liquidator(s) shall pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including,
without limitation, all expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including, without
limitation, the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine).

 

10.1.2.2          All remaining assets of the Company shall be distributed to
the Members in the manner and priority set forth in Section 4.1.2 of this
Agreement.

 

10.1.3    On completion of the distribution of Company assets as provided
herein, the Company is terminated, and shall conduct only such activities as are
necessary to wind up its affairs. The liquidator shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, cancel any
other relevant filings and take such other actions as may be necessary to
terminate the Company.

 

10.2    Merger or Sale of Interests.

 

In the event that the Board of Directors determines that it would be in the best
interests of the Members to complete Sale, the Board of Directors shall adopt a
plan of merger or sale (the “Sale Plan”) to effectuate such transaction. If the
requisite approval of the Members under this Agreement is obtained for such Sale
Plan, then subject to this Section 10.2, each Member shall take whatever
reasonable action is required under such Reorganization Plan to effect the
transactions contemplated therein. Except as otherwise provided in a duly
approved Sale Plan, in connection with such transaction each Member shall
participate in the proceeds of such transaction in the manner and priority set
forth in Section 4.1.2.

 

10.2.1    Notwithstanding the foregoing, the NAV CANADA US Subsidiary shall have
the right in any transaction that otherwise would involve a disposition of all
or a portion of the NAV CANADA US Subsidiary’s Interests to elect that the NAV
CANADA US Subsidiary Stockholder sell all or a corresponding portion, as
applicable, of its NAV CANADA US Subsidiary stock to the prospective buyer in
lieu of a sale of the NAV CANADA US Subsidiary’s Interests.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



50

 

 

10.3    Conversion to Corporate Form.

 

In the event that the Board of Directors determines that it would be advisable
for the Company to convert or reorganize into the corporate form of
organization, the Board of Directors shall, on behalf of the Company, formulate
a plan of conversion or reorganization (the “Reorganization Plan”) to effectuate
such conversion. The Reorganization Plan shall only be approved by the Board of
Directors to the extent that it is tax efficient for the Members. If the
requisite Member approval is obtained for such Reorganization Plan, then subject
to this Section 10.3, each Member shall take whatever reasonable action is
required under such Reorganization Plan to effect the transactions contemplated
therein. Except as otherwise provided in a duly approved Reorganization Plan, in
such conversion:

 

10.3.1    Subject to Section 10.3.3, if such Reorganization Plan is other than
in connection with an initial public offering of the Company, then:

 

10.3.1.1          Each Member shall receive, with respect to such Member’s
Preferred Interests, convertible and redeemable preferred stock of the successor
corporation equivalent to the fully-diluted Interests represented by such
Member’s Preferred Interests immediately prior to the conversion and having a
liquidation preference equal to the sum of such Member’s Unreturned Capital plus
such Member’s accrued and unpaid Accrued Dividend, if any, as of such time, but,
after satisfaction of such liquidation preference, no right to receive
participating distributions along with the common stock on an as-converted
basis;

 

10.3.1.2          Each Member shall receive, with respect to such Member’s
Common Interests, common stock of the successor corporation having the same
fully-diluted percentage of rights to dividends and other distributions and
rights to participate in the proceeds of any sale of shares equivalent to the
fully-diluted Interests represented by such Member’s Common Interests
immediately prior to the conversion, provided that, any such right shall be
reduced or otherwise subordinated to preferred stock of the successor
corporation; and

 

10.3.1.3          Each Member shall receive with respect to such Member’s
Interests: (A) relative voting rights equivalent to those of such Interests;
(B) the same restrictions on transfer as were applicable to such Interests prior
to the conversion; (C) the same vesting, forfeiture and repurchase restrictions
as were applicable to such Interests prior to the conversion; and (D) any other
rights or restrictions as were applicable to such Interests prior to the
conversion.

 

10.3.2    Subject to Section 10.3.3, if such Reorganization Plan is in
connection with an initial public offering of the Company or a successor entity
to the Company (the “IPO Entity”), then each Member will receive common stock
(or comparable equity securities) of the IPO Entity equal to the number of
shares of common stock such Member holding Preferred Interests or Common
Interests would have received pursuant to Section 10.3.1.1 (upon conversion of
such preferred stock issued pursuant thereto, and any Accrued Dividend shall be
paid to such Members upon such conversion pursuant to Section 5.4.4) and
10.3.1.2, respectively. The voting rights, transfer restrictions, information
rights and investor rights applicable to the Members after any such conversion
in connection with an initial public offering shall be as set forth in this
Agreement, or as otherwise approved by the Board and the Members in accordance
with this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



51

 

 

10.3.3    Notwithstanding the foregoing, in the event of a conversion to
corporate form, whether or not in connection with an initial public offering,
NAV CANADA US Subsidiary shall have the right to effect a transaction that is
treated as the contribution of NAV CANADA US Subsidiary stock by NAV CANADA US
Subsidiary Stockholder to the successor corporation or IPO Entity, with the
result that NAV CANADA US Subsidiary Stockholder shall hold directly interests
in the successor corporation or IPO Entity, as applicable, and shall have the
same rights, and be subject to the same restrictions, as NAV CANADA US
Subsidiary would under Section 10.3.1 or Section 10.3.2 if NAV CANADA US
Subsidiary stock were not contributed; provided that, to the extent practicable,
NAV CANADA's rights under this Section 10.3.3 shall be implemented in a manner
that does not result in materially adverse tax consequences for the other
Members.

 

Article 11
TRANSFER RESTRICTIONS

 

11.1    In General.

 

11.1.1    Each Member agrees not to make any Transfer of all or any Interests in
the Company in contravention to the provisions of this Article 11, except that
Transfers to a Permitted Transferee shall be permitted to the extent such
Transfer(s) do not create a termination under Section 708(b)(1)(B) of the Code.

 

11.1.1.1          For an individual Member, a “Permitted Transferee” is such
Member’s Relations or any entity established by such Member solely for the
benefit of such Member and such Member’s Relations.

 

11.1.1.2          For a Member that is not an individual, a “Permitted
Transferee” is another entity that is an Affiliate of such Member.

 

11.1.2    Any attempted Transfer by any Person of an interest or right, or any
part thereof, in or in respect of the Company other than in accordance with this
Article 11 shall be, and is hereby declared, null and void ab initio.

 

11.1.3    A Person to whom an interest in the Company is transferred in
accordance with this Agreement has the right to be admitted to the Company as a
Member only upon execution by the transferee of such instruments as the Board of
Directors, may deem necessary or advisable to effect the admission of such
transferee as a Member, including, without limitation, the written acceptance
and adoption by such transferee of the provisions of this Agreement and any
other agreement to which the transferring Member is bound with respect to the
transferred interest. A Person to whom Interests are transferred will have no
right to vote such Interests or otherwise participate in the management or
operations of the Company or receive information concerning the Company unless
such Person is approved for admission as a Member by the Board of Directors. If
Interests are transferred to a Person in accordance with this Agreement and the
transferee is not admitted as a Member the transferring Member will continue to
vote the transferred Interests and receive information concerning the Company
until such time as the transferring Member withdraws from the Company.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



52

 

 

11.2    Right of First Refusal.

 

11.2.1    Except for a Transfer to a Permitted Transferee, no Member shall
Transfer any of the Interests or any right or interest therein except by a
Transfer which meets the requirements hereinafter set forth in this
Section 11.2:

 

11.2.1.1          If any Member (the “ROFR Seller”) desires to Transfer any of
his/her/its Interests, then such Member shall first give written notice thereof
to the Company (the “First ROFR Sale Notice”). The First ROFR Sale Notice shall
name the proposed transferee and state the amount of Interests to be
transferred, the proposed consideration, and all other terms and conditions of
the proposed Transfer.

 

11.2.1.2          For forty-five (45) days following receipt of the First ROFR
Sale Notice, the Company shall have the option to purchase all (but not less
than all) of the Interests specified in the notice at the price and upon the
terms set forth in such notice; provided, however, that, with the consent of the
ROFR Seller, the Company shall have the option to purchase a lesser portion of
the Interests specified in the First ROFR Sale Notice at the price and upon the
terms set forth therein. In the event the Company elects to purchase all of the
Interests or, with consent of the ROFR Seller, a lesser portion of the
Interests, it shall give written notice to the ROFR Seller of its election and
settlement for said Interests shall be made as provided below.

 

11.2.1.3          The Company may not assign its rights hereunder.

 

11.2.1.4          In the event the Company elects to acquire any of the
Interests of the ROFR Seller as specified in the First ROFR Sale Notice, the
Company shall so notify the ROFR Seller and settlement thereof shall be made in
cash within forty-five (45) days after the Company receives the First ROFR Sale
Notice; provided that if the terms of payment set forth in the First ROFR Sale
Notice were other than cash against delivery, the Company shall pay for said
Interests on the same terms and conditions set forth in the First ROFR Sale
Notice but in any event, settlement thereof shall be made within forty-five (45)
days after the Company receives the First ROFR Sale Notice.

 

11.2.1.5          In the event that the Company does not elect to acquire all of
the Interests specified in the First ROFR Sale Notice, the ROFR Seller shall
promptly give written notice (the “Second ROFR Sale Notice”) to the other
Members, which shall set forth the amount of Interests not purchased by the
Company and which shall include the terms of notice set forth in the First ROFR
Sale Notice. Each other Member shall then have the right, exercisable upon
written notice to the ROFR Seller (the “ROFR Buy Notice”) within thirty (30)
days after the receipt of the Second ROFR Sale Notice, to purchase its pro rata
portion of the Interests subject to the Second ROFR Sale Notice and on the same
terms and conditions as set forth therein. The Members who so exercise their
rights shall effect the purchase of the Interests, including payment of the
purchase price, not more than fifteen (15) days after delivery of the ROFR Buy
Notice. Each other Member shall be entitled to assign the rights under this
Section 11.2 to any Affiliates of such Member.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



53

 

 

11.2.1.6          In the event the Company does not elect to acquire all of the
Interests specified in the First ROFR Sale Notice and the other Members do not
elect to acquire all of the Interests specified in the Second ROFR Sale Notice,
the ROFR Seller may, within the 60-day period following the expiration of the
option rights granted to the Company and the other Members herein, Transfer the
Interests specified in the Second ROFR Sale Notice which were not acquired by
either the Company or the other Members as specified in the Second ROFR Sale
Notice. All Interests so sold by said ROFR Seller shall continue to be subject
to the provisions of this Agreement in the same manner as before said Transfer.

 

11.2.2    Any attempted Transfer by any Person of an interest or right, or any
part thereof, in or in respect of the Company other than in accordance with this
Section 11.2 shall be, and is hereby declared, null and void ab initio. The
obligations under this Section 11.2 shall terminate upon the occurrence of a
Qualified IPO or the consolidation, liquidation, winding up or Dissolution of
the Company pursuant to Article 10.

 

Article 12
OTHER INVESTOR RIGHTS

 

12.1    NAV CANADA Protective Provisions.

 

12.1.1    Notwithstanding anything in this Agreement to the contrary, the
Company will not take any of the following actions without the prior written
approval of NAV CANADA US Subsidiary, for so long as NAV CANADA US Subsidiary
holds Preferred Interests:

 

12.1.1.1          any consolidation, liquidation, winding up or Dissolution of
the Company pursuant to Article 10 or any other Liquidation Event;

 

12.1.1.2          any amendment, modification, waiver or repeal of any provision
of this Agreement; provided that (i) [***]; and (ii) [***];

 

12.1.1.3          any creation or authorization of or issuance or authorization
of the issuance of any other security of the Company, including any security
convertible into or exercisable for any equity security, having rights,
preferences or privileges senior to or pari passu with the Preferred Interests;
provided, however, that this clause shall not apply to issuances of any
securities in connection with the NAV CANADA Financing or the Iridium Financing
as contemplated by the Long-Term Operating Plan and having the terms and
conditions set forth in this Agreement and the NAV CANADA Subscription Agreement
and Iridium Subscription Agreement, as applicable (“Permitted Issuances”);
provided further, that (i) [***]; and (ii) [***];

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



54

 

 

12.1.1.4          the purchase of or redemption of or making of any distribution
(other than in accordance with, and as permitted by, this Agreement) on account
of any equity of the Company in priority to or pari passu with any Accrued
Dividends, other than securities or other interests repurchased from former
employees or consultants in connection with the cessation of their
employment/services at fair market value;

 

12.1.1.5          the Transfer (in a single or a series of related transaction)
of Interests, representing 5% or more of the Fully Diluted Company Interests, or
other Interests or Interest Equivalents in the Company except to a Permitted
Transferee, or any other Member or Permitted Transferee of such other Member;

 

12.1.1.6          any Asset Transfer;

 

12.1.1.7          any Sale;

 

12.1.1.8          the change to the number of authorized Directors; provided
however that, with respect to any increase in the number of authorized
Directors, if NAV CANADA US Subsidiary maintains a right to appoint a number of
Directors proportionate to its Percentage Interest (rounded to the nearest whole
number of Directors), (i) [***], and (ii) [***];

 

12.1.1.9          incurring or guaranteeing of any material indebtedness by the
Company; provided that [***]; provided further that [***];

 

12.1.1.10      the adoption of, or amendment, modification, waiver or repeal of
any provision of the Plan;

 

12.1.1.11      any registration of Common Interest or any equity securities of
the Company (or any successor entity, including the IPO Entity) into which the
Common Interest are convertible or exchangeable under the Securities Act or any
other securities laws in any applicable jurisdictions pursuant to which the
Company or any such successor entity proposes to conduct an initial public
offering; and

 

12.1.1.12      entering into an agreement to do any of the foregoing set forth
in Section 12.1.1.

 

12.2    Information Rights.

 

12.2.1    The Company shall, and shall cause each of its officers, Directors,
employees, Accounting Firm, Affiliates and other representatives to provide
Iridium, NAV CANADA US Subsidiary and each holder of more than 10% of the Fully
Diluted Company Interests, and their and its respective officers, directors,
employees, accountants, Affiliates and representatives (the “Information Rights
Holders”), reasonable access during normal business hours to the Company’s
officers, Directors, employees, agents, properties, offices, books, contracts,
reports, records, personnel and other facilities, and give them access to, such
documents, financial date, records and information of the Company as Iridium,
NAV CANADA US Subsidiary and any such holder of more than 10% of the Fully
Diluted Company Interests from time to time may reasonably request.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



55

 

 

12.2.2    The Company will provide Iridium and NAV CANADA US Subsidiary with the
following materials for review:

 

12.2.2.1          Prior to the filing thereof, the Company’s federal and state
income tax returns (and relevant schedules);

 

12.2.2.2          Any proposed amendment to or revision of the Budget; and

 

12.2.2.3          Any proposed amendment to or revision of the Long-Term
Operating Plan.

 

12.2.3    The Company will provide each Information Rights Holder with the
following materials for review:

 

12.2.3.1          As soon as practicable after the end of the first, second and
third quarterly accounting periods in each Fiscal Year of the Company and in any
event within forty-five (45) days thereafter, a consolidated balance sheet of
the Company and its subsidiaries as of the end of such quarterly period, and
consolidated statements of income and cash flow of the Company and its
subsidiaries for the current Fiscal Year to date, in each case prepared in
accordance with GAAP (other than for accompanying notes and subject to changes
resulting from normal year-end audit adjustments) and setting forth in each case
in comparative form the figures for the same periods of the previous Fiscal
Year, all in reasonable detail and signed by the principal financial or
accounting officer of the Company;

 

12.2.3.2          As soon as practicable after the end of each Fiscal Year, and
in any event within one hundred twenty (120) days thereafter, an audited
consolidated balance sheet of the Company and its subsidiaries as of the end of
such Fiscal Year, and consolidated statements of income and cash flow of the
Company and its subsidiaries for such Fiscal Year, prepared in accordance with
GAAP and setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and audited by the Accounting
Firm;

 

12.2.3.3          As soon as practicable, copies of the package distributed to
the Board of Directors in connection with meetings of the Board of Directors;
and

 

12.2.3.4          As soon as practicable upon request, such other information as
such Information Rights Holder may request from time to time in connection with
such Information Rights Holder’s public reporting requirements.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



56

 



12.3    Drag Along Right.

 

At any time after the closing of the Second NAV CANADA Tranche Financing or at
any time after NAV CANADA US Subsidiary delivers, or is deemed to have
delivered, written notice to the Company indicating that it elects not to fund
any subsequent NAV CANADA Financing prior to the closing of the Second NAV
CANADA Tranche Financing, in the event the Members holding at least 85% of
Interests (the “Drag Along Holders”) determine to sell or otherwise dispose of
all or substantially all of the assets of the Company or all or fifty percent
(50%) or more of the Interests, in each case in a transaction constituting a
change in control of the Company, to any non-Affiliate(s) of the Company or any
of the Drag Along Holders, or to cause the Company to merge with or into or
consolidate with any non-Affiliate(s) of the Company or any of the Drag Along
Holders (in each case, the “Drag Along Buyer”) in a bona fide negotiated
transaction (a “Drag Along Sale”), each of the Members, including any of its
successors as contemplated herein, shall be obligated to and shall upon the
written request of the Drag Along Holders: (a) sell, transfer and deliver, or
cause to be sold, transferred and delivered, to the Drag Along Buyer, its
Interests on substantially the same terms applicable to the Drag Along Holders;
and (b) execute and deliver such instruments of conveyance and transfer and take
such other action, including voting such Interests in favor of any Drag Along
Sale proposed by the Drag Along Holders and executing any purchase agreements,
merger agreements, indemnity agreements, escrow agreements or related documents,
as the Drag Along Holders or the Drag Along Buyer may reasonably require in
order to carry out the terms and provisions of this Section 12.3, provided that
NAV CANADA US Subsidiary shall have the right to elect that NAV CANADA US
Subsidiary Stockholder participate in the Drag-Along Sale by selling its NAV
CANADA US Subsidiary stock (and/or the equity of any direct or indirect
corporate parent of NAV CANADA US Subsidiary whose only asset is ownership of
NAV CANADA US Subsidiary) to the prospective buyer in lieu of a transfer of NAV
CANADA US Subsidiary’s Interests thereto, and the purchase price payable by the
prospective buyer for such NAV CANADA US Subsidiary stock shall be equal to the
price that would have been payable in the Drag Along Sale with respect to NAV
CANADA US Subsidiary’s Interests. The obligations under this Section 12.3 shall
terminate upon the occurrence of a Qualified IPO or the consolidation,
liquidation, winding up or Dissolution of the Company pursuant to Article 10.

 

12.4    Tag-Along Rights.

 

If at any time during the term of this Agreement, any transfer of Interests to a
person other than a Member (and other than a Permitted Transferee) is permitted
pursuant to Section 11.2 or otherwise (a “Tag-Along Sale” and the Member
proposing such transfer, a “Tag-Along Seller”), then at least twenty (20) days
prior to the date proposed for such Tag-Along Sale, the Tag-Along Seller shall
provide to each other Member and to NAV CANADA US Subsidiary Stockholder a
notice (the “Tag-Along Notice”) stating the terms and conditions of such
proposed Tag-Along Sale (including the amount of Interests to be transferred,
the kind and amount of consideration to be paid for such Interests and the name
of the proposed purchaser) and offer the other Members the opportunity to
participate in such Tag-Along Sale in accordance with this Section 12.4 on the
same economic terms and conditions as the Tag-Along Seller; provided that any
indemnities to be provided by the Members shall be on a several, and not joint,
basis; provided further that this Section 12.4 shall not apply to any transfer
pursuant to any agreement or plan of merger or combination that is approved by
the Board of Directors; provided further that NAV CANADA US Subsidiary shall
have the right to elect that NAV CANADA US Subsidiary Stockholder participate in
the Tag-Along Sale by selling its NAV CANADA US Subsidiary stock (and/or the
equity of any direct or indirect corporate parent of NAV CANADA US Subsidiary
whose only asset is ownership of NAV CANADA US Subsidiary) to the prospective
buyer in lieu of a transfer of NAV CANADA US Subsidiary’s Interests thereto, and
the purchase price payable by the prospective buyer for such NAV CANADA US
Subsidiary stock shall be equal to the price that would have been payable in the
Tag-Along Sale with respect to NAV CANADA US Subsidiary’s Interests.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



57

 

 

12.4.1    Within ten (10) Business Days of its receipt of the Tag-Along Notice,
each Member that has elected (each such electing Member, a “Tagging Member”) to
participate in the Tag-Along Sale shall notify the Tag-Along Seller and the
Company of its election. Each Tagging Member shall have the right to transfer to
the proposed purchaser up to its pro rata share of the Interests being sold in
the Tag Along Sale.

 

12.4.2    Any notification by a Tagging Member pursuant to Section 12.4 shall be
a final and binding commitment of such Tagging Member to participate in such
Tag-Along Sale; provided, however, that in the event there is a material change
in the terms and conditions of the Tag-Along Sale, the Tag-Along Seller shall
give written notice of such change to each Tagging Member, and each Tagging
Member shall thereafter have the right to revoke its election to participate in
the Tag-Along Sale by providing written notice to the Tag-Along Seller within
two (2) Business Days of receiving the notice of such change.

 

12.4.3    Notwithstanding anything contained in this Section 12.4, there shall
be no liability on the part of the Tag-Along Seller to the Tagging Members if
the transfer of the Interests of the Tag-Along Seller pursuant to this
Section 12.4 is not consummated for any reason. The obligations under this
Section 12.4 shall terminate upon the occurrence of a Qualified IPO or the
consolidation, liquidation, winding up or Dissolution of the Company pursuant to
Article 10.

 

12.5    Preemptive Right.

 

In the event the Company proposes to undertake an issuance of any Interests not
currently reflected on Schedule A (including any issuance of Interests in
connection with (i) any [***] and (ii) [***], the Company shall give written
notice of its intention to the Members (the “Preemptive Holders”), describing
the terms on which the proposed Interests will be issued.

 

12.5.1    Each such Preemptive Holder shall have twenty (20) days from the date
of such notice to agree to purchase up to its pro rata share (determined based
upon the Interests held by such Preemptive Holder) of such proposed issuance on
the terms specified in the notice by giving notice to the Company and stating
therein the quantity of such proposed issuance to be purchased by the Preemptive
Holder (the “Preemptive Purchase Notice”).

 

12.5.2    Each Preemptive Holder may also indicate in its Preemptive Purchase
Notice, if it so elects, its desire to participate in the purchase of the
Interests in excess of its pro rata share if any other Preemptive Holder or
Preemptive Holders declines to purchase its pro rata share or purchases less
than its full pro rata share. Each Preemptive Holder who so indicates shall be
deemed to have agreed to purchase the Interests not purchased by other
Preemptive Holders in proportion to their pro rata share.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



58

 

 

12.5.3    In the event the Preemptive Holders do not exercise the right of first
refusal with respect to the entire proposed offering, the Company shall have
ninety (90) days thereafter to sell or enter into agreement (pursuant to which
the sale of the Interests covered thereby shall be closed, if at all, within
thirty (30) days from the date of said agreement) to sell the Interests
respecting the portion not purchased by the Preemptive Holders under the right
of first refusal on the terms no more favorable to the purchasers of such
Interests than specified in the notice. In the event the Company has not sold
the Interests or entered into an agreement to sell the Interests within said
ninety (90) day period (or sold and issued Interests in accordance with the
foregoing within thirty (30) days from the date of said agreement), the Company
shall not thereafter issue any Interests (other than those set forth on
Schedule A or Permitted Issuances), without first offering such securities in
the manner provided above.

 

12.5.4    This preemptive right shall terminate upon the closing of a Qualified
IPO or the consolidation, liquidation, winding up or Dissolution of the Company
pursuant to Article 10.

 

12.5.5    No Preemptive Holder shall be permitted to exercise any rights granted
pursuant to this Section 12.5 unless, at the time such additional Interests are
offered and sold by the Company, such Preemptive Holder is an accredited
investor (as such term is defined in the Securities Act of 1933 or the rules and
regulations promulgated thereunder).

 

12.6    Registration Rights.

 

Those holders of Interests described in Exhibit 1 attached hereto shall have the
registration rights set forth in such Exhibit 1.

 

12.7    Business Activity Qualifications.

 

Except for any jurisdiction in which the Company or any of its subsidiaries
currently conduct business, the Company shall use commercially reasonable
efforts to limit its activities in any jurisdictions where, if the Company or
any of its subsidiaries were required by the laws of such jurisdiction to
qualify to do business in such jurisdiction, such qualification would have
adverse tax implications for NAV CANADA US Subsidiary, NAV CANADA or Iridium.
Notwithstanding the foregoing, if the Company’s business activities require the
Company to qualify in any such jurisdiction in order to comply with applicable
law, then the Company shall not be prohibited from qualifying to do business is
such jurisdiction.

 

Article 13
MISCELLANEOUS

 

13.1    Offset.

 

Whenever the Company is obligated to make a distribution or payment to any
Member, any amounts that Member owes the Company may be deducted from said
distribution or before payment by the Company.

 

13.2    Notices.

 

Any and all notices, consents, offers, elections and other communications
required or permitted under this Agreement shall be deemed adequately given only
if in writing and the same shall be delivered either:

 

13.2.1    by hand, e-mail or facsimile; or

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



59

 

 

13.2.2    by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postage prepaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier).

 

13.2.3    All notices, demands, and requests to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal. All such notices, demands and requests shall be addressed:
(i) if to the Company, at its principal executive offices; or (ii) if to a
Member, at the address set forth on the Member Register attached hereto or to
such other address as such Member may have designated for himself, herself or
itself by written notice to the Company in the manner herein prescribed.

 

13.3    Word Meanings; Construction.

 

The singular shall include the plural and the masculine gender shall include the
feminine and neuter, and vice versa, unless the context otherwise requires.
Unless otherwise indicated, all references to articles and Sections refer to
articles and Sections of this Agreement, and all references to Schedules are to
schedules attached hereto, each of which is made a part hereof for all purposes.

 

13.4    Binding Provisions.

 

The covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, the heirs, legal representatives, successors and assigns of
the respective parties hereto.

 

13.5    Applicable Law.

 

This agreement is governed by and shall be construed in accordance with the laws
of the State of Delaware, excluding any conflict-of-laws rule or principle that
might refer the governance or the construction of this agreement to the law of
another jurisdiction. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provision of this
Agreement shall control and take precedence.

 

13.6    Severability of Provisions.

 

Each Section of this Agreement constitutes a separate and distinct undertaking,
covenant and/or provision hereof. In the event that any provision of this
Agreement shall finally be determined to be invalid, illegal or unenforceable in
any respect under any applicable law, then:

 

13.6.1    all such provisions shall be deemed severed from this Agreement;

 

13.6.2    every other provision of this Agreement shall remain in full force and
effect; and

 

13.6.3    in substitution for any such provision held invalid, illegal or
unenforceable, there shall be substituted a provision of similar import
reflecting the original intent of the parties hereto to the extent permissible
under applicable law.

 

13.7    Section Titles.

 

Section titles are for descriptive purposes only and shall not control or alter
the meaning of this Agreement as set forth in the text.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



60

 

 

13.8    Further Assurance.

 

The Members shall execute and deliver such further instruments and do such
further acts and things as may be required to carry out the intent and purposes
of this Agreement.

 

13.9    Directly or Indirectly.

 

Where any provision in this Agreement refers to action to be taken by any
person, or which such person is prohibited from taking, such provision shall be
applicable whether the action in question is taken directly or indirectly by
such person.

 

13.10    Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement.

 

13.11    Effect of Waiver and Consent.

 

A waiver or consent, express or implied, to or of any breach or default by any
person in the performance by that person of its obligations hereunder or with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that person of the same or any other obligations
of that person hereunder or with respect to the Company. Failure on the part of
a person to complain of any act of any person or to declare any person in
default hereunder or with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

 

13.12    Waiver of Certain Rights.

 

Each Member irrevocably waives any right it may have to demand any distributions
(other than the Accrued Dividends, if any) or withdrawal of property from the
Company or to maintain any action for dissolution (except pursuant to
Section 18-802 of the Act) of the Company or for partition of the property of
the Company.

 

13.13    Notice of Provisions.

 

By executing this Agreement, each Member acknowledges that it has actual notice
of (i) all of the provisions hereof (including, without limitation, the
restrictions on Transfer set forth in Article 3), and (ii) all of the provisions
of the Certificate.

 

13.14     Entire Agreement.

 

This Agreement together with the other agreements and instruments entered into
in connection herewith constitutes the entire agreement among the parties hereto
with respect to the transactions contemplated herein, and supersedes all other
prior understandings or agreements among the Members with respect to such
transactions.

 

13.15    Amendments.

 

Subject to Sections 3.6.8, 6.12.1.16, 12.1.1.2, the Certificate and this
Agreement may only be amended in writing executed and delivered by (i) the
Company with the approval of the Board of Directors in accordance with the terms
hereof and (ii) a Majority-In-Interest of the Members.

 

13.16    Remedies.

 

The Members acknowledge and agree that, in addition to all other remedies
available (at law or otherwise) to the Company, the Company shall be entitled to
equitable relief (including injunction and specific performance) as a remedy for
any breach or threatened breach of any provision of this Agreement. The Members
further acknowledge and agree that the Company shall not be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section, and the Members
waive any right any of them may have to require that the Company obtain, furnish
or post any such bond or similar instrument.

 

* * * *

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



61

 

 

IN WITNESS WHEREOF, the Company, NAV CANADA, and the undersigned Members have
executed and delivered this Agreement as of the day and year first above
written, and agree to and acknowledge all of its terms and those of the attached
Schedules and Exhibits.

 

 

AIREON LLC

 

 

By: /s/ Donald L. Thoma______________
Name: Donald L. Thoma
Title: Chief Executive Officer

 

 

NAV CANADA

 

By: /s/ John Crichton ______________
Name: John Crichton
Title: President & CEO

 

 

By: /s/ Neil Wilson ______________
Name: Neil Wilson
Title: Vice Pres, General Counsel & Corporate Secretary

 

 

MEMBERS:

 

 

NAV CANADA Satellite, Inc.     Iridium Satellite LLC   By: /s/ John Crichton    
By: /s/ Matthew J. Desch   Name: John Crichton     Name: Matthew J. Desch  
Title: President     Title: Chief Executive Officer  

 



 

By: /s/ Neil Wilson ______________
Name: Neil Wilson
Title: Vice President & Secretary

 



 

 

 

SCHEDULE A

 


Aireon LLC
Member Register
Interests

 

Member  Capital Contribution   Preferred Interests   Common Interests   Total
Interests  NAV CANADA Satellite, Inc.  $15,000,000    5.1%        5.1% Iridium
Satellite LLC  $7,500,000    -    94.9%   94.9% TOTAL  $22,500,000            
 100%

 

 

 

 

 

EXHIBIT 1

 


REGISTRATION RIGHTS

 

1.1    Additional Definitions. Except as otherwise defined herein, as used in
this Exhibit B, the following terms have the following meanings:

 

(a)    “Common Stock” means the common stock of the Company after its conversion
to a corporation.

 

(b)    “Company” means, for purposes of this Exhibit 1, the Company and any
successor entity into which the Company converts for purposes of complying with
this Exhibit 1.

 

(c)    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

(d)    “Holder” means any person owning of record Registrable Securities that
have not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 1.9 hereof.

 

(e)    “Initial Offering” means the Company’s first firm commitment underwritten
public offering of its Common Stock registered under the Securities Act.

 

(f)    “Preferred Stock” means the preferred stock of the Company after its
conversion to a corporation.

 

(g)    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.

 

(h)    “Registrable Securities” means (a) Common Stock of the Company issuable
or issued upon conversion of the Company’s Preferred Interest or Preferred
Stock, (b) Common Stock of the Company issuable or issued upon conversion of the
Company’s Common Interest, and (c) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, such above-described securities.
Notwithstanding the foregoing, Registrable Securities shall not include any
securities (i) sold by a person to the public either pursuant to a registration
statement or Rule 144 or (ii) sold in a private transaction in which the
transferor’s rights under this Exhibit 1 are not assigned.

 

(i)     “Registration Expenses” means all expenses incurred by the Company in
complying with Sections 1.2, 1.3 and 1.4 hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, transfer agents’ and registrars’ fees
and expenses and the fees and expenses of any other agent or trustee appointed
in connection with such offering, all fees and expenses payable in connection
with the listing of the securities on any securities exchange or automated
interdealer quotation system or the rating of such securities, reasonable fees
and disbursements of a single special counsel for the Holders, blue sky fees and
expenses and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company).

 



A-1

 

 

(j)    “SEC” or “Commission” means the Securities and Exchange Commission.

 

(k)   “Securities Act” means the Securities Act of 1933, as amended.

 

(l)    “Selling Expenses” means all underwriting discounts and selling
commissions applicable to the sale.

 

(m)   “Special Registration Statement” means (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction.

 

1.2    Demand Registration.

 

(a) Subject to the conditions of this Section 1.2, at any time and from time to
time following the date that is one hundred eighty (180) days after the
consummation of the Initial Offering, if the Company shall receive a written
request from the Holders of at least thirty percent (30%) of the Registrable
Securities (the “Initiating Holders”) that the Company file a registration
statement under the Securities Act such that the anticipated aggregate offering
price, net of underwriting discounts and commissions, would constitute a
Qualified IPO (each, a “Demand Registration”), then the Company shall, within
thirty (30) days of the receipt thereof, give written notice of such request to
all Holders, and subject to the limitations of this Section 1.2, effect, as
expeditiously as reasonably possible, the registration under the Securities Act
of all Registrable Securities that all Holders request to be registered.

 

(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 1.2 or any
request pursuant to Section 1.4 and the Company shall include such information
in the written notice referred to in Section 1.2(a) or Section 1.4(a), as
applicable. In such event, the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Holders of a majority of the
Registrable Securities held by all Initiating Holders (which underwriter or
underwriters shall be reasonably acceptable to the Company). Notwithstanding any
other provision of this Section 1.2 or Section 1.4, if the underwriter advises
the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto, and the number of shares that may be
included in the underwriting shall be allocated to the Holders of such
Registrable Securities on a pro rata basis based on the number of Registrable
Securities held by all such Holders (including the Initiating Holders);
provided, however, that the number of shares of Registrable Securities to be
included in such underwriting and registration shall not be reduced unless all
other securities of the Company are first entirely excluded from the
underwriting and registration. Any Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.

 

 



A-2

 

 

(c) The Company shall not be required to effect a registration pursuant to this
Section 1.2:

 

(i)    prior to the expiration of the restrictions on transfer set forth in
Section 1.11 following the Initial Offering;

 

(ii)   after the Company has effected two (2) registrations pursuant to this
Section 1.2, and such registrations have been declared or ordered effective;

 

(iii)  during the period starting with the date of filing of, and ending on the
date one hundred eighty (180) days following the effective date of the
registration statement pertaining to a public offering, other than pursuant to a
Special Registration Statement; provided that the Company makes reasonable good
faith efforts to cause such registration statement to become effective;

 

(iv)    if within thirty (30) days of receipt of a written request from
Initiating Holders pursuant to Section 1.2(a), the Company gives notice to the
Holders of the Company’s intention to file a registration statement for a public
offering, other than pursuant to a Special Registration Statement within ninety
(90) days;

 

(v)    if the Company shall furnish to Holders requesting a registration
statement pursuant to this Section 1.2 a certificate signed by the Chairman of
the Board of Directors stating that in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such registration statement to be effected at such time, in
which event the Company shall have the right to defer such filing for a period
of not more than sixty (60) days after receipt of the request of the Initiating
Holders; provided that such right to delay a request shall be exercised by the
Company not more than twice in any twelve (12) month period;

 

(vi)   if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below; or

 

(vii)   in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

 



A-3

 

 

1.3    Piggyback Registrations. The Company shall notify all Holders of
Registrable Securities in writing at least fifteen (15) days prior to the filing
of any registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and will afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within fifteen (15) days after the above-described
notice from the Company, so notify the Company in writing. Such notice shall
state the intended method of disposition of the Registrable Securities by such
Holder. If a Holder decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 

(a)    Underwriting. If the registration statement of which the Company gives
notice under this Section 1.3 is for an underwritten offering, the Company shall
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder to include Registrable Securities in a registration pursuant to this
Section 1.3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company; second, to the Holders on a pro rata
basis based on the total number of Registrable Securities held by the Holders;
and third, to any stockholder of the Company (other than a Holder) on a pro rata
basis; provided, however, that no such reduction shall reduce the amount of
securities of the selling Holders included in the registration below thirty
percent (30%) of the total amount of securities included in such registration,
unless such offering is the Initial Offering and such registration does not
include shares of any other selling stockholders, in which event any or all of
the Registrable Securities of the Holders may be excluded in accordance with the
immediately preceding clause. In no event will shares of any other selling
stockholder be included in such registration that would reduce the number of
shares which may be included by Holders without the written consent of Holders
of not less than a majority of the Registrable Securities proposed to be sold in
the offering. If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company and
the underwriter, delivered at least ten (10) Business Days prior to the
effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration. For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members, retired members
and stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.

 



A-4

 

 

(b)    Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
whether or not any Holder has elected to include securities in such
registration, and shall promptly notify any Holder that has elected to include
shares in such registration of such termination or withdrawal. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 1.5 hereof.

 

1.4    Form S-3 Registration. In case the Company shall receive from any Holder
or Holders of Registrable Securities a written request or requests that the
Company effect a registration on Form S-3 (or any successor to Form S-3) or any
similar short-form registration statement and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:

 

(a)    promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities; and

 

(b)    as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 1.4:

 

(i)    if Form S-3 is not available for such offering by the Holders, or

 

(ii)   if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than one million dollars ($1,000,000), or

 

(iii)  if within thirty (30) days of receipt of a written request from any
Holder or Holders pursuant to this Section 1.4, the Company gives notice to such
Holder or Holders of the Company’s intention to make a public offering within
ninety (90) days, other than pursuant to a Special Registration Statement;

 

(iv)  if the Company shall furnish to the Holders a certificate signed by the
Chairman of the Board of Directors of the Company stating that in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such Form S-3 registration
to be effected at such time, in which event the Company shall have the right to
defer the filing of the Form S-3 registration statement for a period of not more
than sixty (60) days after receipt of the request of the Holder or Holders under
this Section 1.4; provided, that such right to delay a request shall be
exercised by the Company not more than twice in any twelve (12) month period,

 



A-5

 

 

(v)   if the Company has, within the twelve (12) month period preceding the date
of such request, already effected two (2) registrations on Form S-3 for the
Holders pursuant to this Section 1.4, or

 

(vi)  in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

 

(c)   Subject to the foregoing, the Company shall file a Form S-3 registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the requests of the
Holders. Registrations effected pursuant to this Section 1.4 shall not be
counted as demands for registration or registrations effected pursuant to
Section 1.2. All Registration Expenses incurred in connection with registrations
requested pursuant to this Section 1.4 after the first two (2) registrations
shall be paid by the selling Holders pro rata in proportion to the number of
shares to be sold by each such Holder in any such registration.

 

1.5    Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 1.2, 1.3 or 1.4 herein shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered. The
Company shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 1.2 or 1.4, the request of which has been
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the Company of which the
Initiating Holders were not aware at the time of such request or (b) the Holders
of a majority of Registrable Securities agree to deem such registration to have
been effected as of the date of such withdrawal for purposes of determining
whether the Company shall be obligated pursuant to Section 1.2(c) or 1.4(b)(5),
as applicable, to undertake any subsequent registration, in which event such
right shall be forfeited by all Holders). If the Holders are required to pay the
Registration Expenses, such expenses shall be borne by the holders of securities
(including Registrable Securities) requesting such registration in proportion to
the number of shares for which registration was requested. If the Company is
required to pay the Registration Expenses of a withdrawn offering pursuant to
clause (a) above, then such registration shall not be deemed to have been
effected for purposes of determining whether the Company shall be obligated
pursuant to Section 1.2(c) or 1.4(b)(5), as applicable, to undertake any
subsequent registration.

 

1.6    Obligations of the Company. Whenever required to effect the registration
of any Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 



A-6

 

 

(a)   prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use all reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to thirty (30) days or, if earlier,
until the Holder or Holders have completed the distribution related thereto;
provided, however, that at any time, upon written notice to the participating
Holders and for a period not to exceed sixty (60) days thereafter (the
“Suspension Period”), the Company may delay the filing or effectiveness of any
registration statement or suspend the use or effectiveness of any registration
statement (and the Initiating Holders hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company reasonably believes that there is or may be in
existence material nonpublic information or events involving the Company, the
failure of which to be disclosed in the prospectus included in the registration
statement could result in a Violation (as defined below). In the event that the
Company shall exercise its right to delay or suspend the filing or effectiveness
of a registration hereunder, the applicable time period during which the
registration statement is to remain effective shall be extended by a period of
time equal to the duration of the Suspension Period. The Company may extend the
Suspension Period for an additional consecutive sixty (60) days with the consent
of the holders of a majority of the Registrable Securities registered under the
applicable registration statement, which consent shall not be unreasonably
withheld. In no event shall any Suspension Period, when taken together with all
prior Suspension Periods, exceed 120 days in the aggregate. If so directed by
the Company, all Holders registering shares under such registration statement
shall (i) not offer to sell any Registrable Securities pursuant to the
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension; and (ii) use their
best efforts to deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Holders’ possession, of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. Notwithstanding the foregoing, the Company shall not be
required to file, cause to become effective or maintain the effectiveness of any
registration statement other than a registration statement on Form S-3 that
contemplates a distribution of securities on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act.

 

(b)   Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.

 

(c)   Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

 

(d)   Use its reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

 



A-7

 

 

(e)   In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

 

(f)   Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company will
amend or supplement such prospectus in order to cause such prospectus not to
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.

 

(g)   Use its reasonable efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter, dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.

 

1.7    Delay of Registration; Furnishing Information.

 

(a) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 1.7.

 

(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 1.2, 1.3 or 1.4 that the selling Holders shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be required to effect the registration of their Registrable
Securities.

 

(c) The Company shall have no obligation with respect to any registration
requested pursuant to Section 1.2 or Section 1.4 if the number of shares or the
anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 1.2
and Section 1.4, whichever is applicable.

 

1.8    Indemnification. In the event any Registrable Securities are included in
a registration statement under Sections 1.2, 1.3 or 1.4:

 



A-8

 

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, officers, employees, stockholders and
directors of each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Holder,
partner, member, officer, director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 1.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, member,
officer, director, underwriter or controlling person of such Holder.

 

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, members, directors, stockholders, employees or
officers or any person who controls such Holder, against any losses, claims,
damages or liabilities (joint or several) to which the Company or any such
director, officer, controlling person, underwriter or other such Holder, or
partner, director, officer or controlling person of such other Holder may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any of the following statements:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or incorporated reference therein,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act (collectively, a “Holder
Violation”), in each case to the extent (and only to the extent) that such
Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder under an instrument duly executed by such
Holder and stated to be specifically for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter or other Holder, or partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Holder Violation; provided, however, that the
indemnity agreement contained in this Section 1.8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 1.8 exceed the net proceeds from the offering
received by such Holder.

 



A-9

 

 

(c)   Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.8 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.8.

 

(d)   If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.

 



A-10

 

 

(e)   The obligations of the Company and Holders under this Section 1.8 shall
survive completion of any offering of Registrable Securities in a registration
statement and, with respect to liability arising from an offering to which this
Section 1.8 would apply that is covered by a registration filed before
termination of this Agreement, such termination. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

 

1.9   Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned by a
Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
general partner, limited partner, retired partner, member or retired member, or
stockholder of a Holder that is a corporation, partnership or limited liability
company, (b) is a Holder’s family member or trust for the benefit of an
individual Holder, or (c) acquires at least five hundred thousand (500,000)
shares of Registrable Securities (as adjusted for stock splits and
combinations); or (d) is an entity affiliated by common control (or other
related entity) with such Holder provided, however, (i) the transferor shall,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (ii) such
transferee shall agree to be subject to all restrictions set forth in this
Agreement.

 

1.10   Limitation on Subsequent Registration Rights. Except as otherwise
provided in this Agreement, after the date of this Agreement, the Company shall
not enter into any agreement with any holder or prospective holder of any
securities of the Company that would grant such holder rights to demand the
registration of shares of the Company’s capital stock, or to include such shares
in a registration statement that would reduce the number of shares includable by
the Holders.

 

1.11   “Market Stand-Off” Agreement. Each Holder hereby agrees that such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Holder (other than those included in the registration) (i) during
the 180-day period following the effective date of the Initial Offering (or such
longer period, not to exceed 34 days after the expiration of the 180-day period,
as the underwriters or the Company shall request in order to facilitate
compliance with NASD Rule 2711 or NYSE Member Rule 472 or any successor or
similar rule or regulation); provided, that, with respect to (i) and (ii) above,
all officers and directors of the Company and holders of at least one percent
(1%) of the Company’s voting securities are bound by and have entered into
similar agreements. The obligations described in this Section 1.11 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.

 



A-11

 

 

1.12 Agreement to Furnish Information. Each Holder agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriter that are consistent with the Holder’s obligations under Section 1.11
or that are necessary to give further effect thereto. In addition, if requested
by the Company or the representative of the underwriters of Common Stock (or
other securities) of the Company, each Holder shall provide, within ten (10)
days of such request, such information as may be required by the Company or such
representative in connection with the completion of any public offering of the
Company’s securities pursuant to a registration statement filed under the
Securities Act. The obligations described in Section 1.11 and this Section 1.12
shall not apply to a Special Registration Statement. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said day
period. Each Holder agrees that any transferee of any shares of Registrable
Securities shall be bound by Sections 1.11 and 1.12. The underwriters of the
Company’s stock are intended third party beneficiaries of Sections 1.11 and 1.12
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto.

 

1.13 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its best efforts to:

 

(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

 

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 of the Securities Act, and of
the Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company filed with the Commission; and such other reports and documents as a
Holder may reasonably request in connection with availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.

 

1.14 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 1.2, Section 1.3, or Section 1.4 hereof shall terminate upon the
earlier of: (i) in the event NAV CANADA US Subsidiary delivers, or is deemed to
have delivered pursuant to the terms herein, written notice to the Company
indicating that it elects not to fund any NAV CANADA Financing prior to the
closing of the Third NAV CANADA Tranche Financing, the date three (3) years
following an initial public offering that results in the conversion of all
outstanding shares of Preferred stock; or (ii) such time as such Holder, as
reflected on the Company’s list of stockholders, holds less than 1% of the
Company’s outstanding Common Stock (treating all shares of Preferred Stock on an
as converted basis), the Company has completed its Initial Offering and all
Registrable Securities of the Company issuable or issued upon conversion of the
Shares held by and issuable to such Holder (and its affiliates) may be sold
pursuant to Rule 144 during any ninety (90) day period. Upon such termination,
such shares shall cease to be “Registrable Securities” hereunder for all
purposes.

 



A-12

 

 

EXHIBIT 2

 


LONG-TERM OPERATING PLAN

 

 



B-14

 

 

EXHIBIT 3

 


BUDGET

 



 

 